 Case4:19-cv-00119-SDJ-KPJ
Case  4:19-cv-00119-SDJ-KPJ Document
                             Document99-2
                                      134-5   Filed
                                          Filed     04/06/20
                                                 11/21/19    Page
                                                          Page 1 of135
                                                                     of PagelD
                                                                        36 PageID #:
                                                                               #: 2614
                                                        3566




                        IN THE UNITED STATES DISTRICT COURT 'i
                FOR THE EASTERN DISTRICT OF TE AS - SHERMAN Dl ViSION
    JOHN S. VANDERBOL I, AND                                 Lead Case No.; 4:19-ov-l 19-SDJ-KPJ
    ERICA QUINN
                                                            (Consolidated 4:19-CV-f 20)
                     Plaintiffs
    vs.

    STATE FARM MUTUAL AUTOMOBILE Brief in Support of Plaintiffs Third Amended
    INSUR NCE COMPANY, STATE FARM Complaint,
    FIRE AND CASUALTY COMPANY, ET
    AL.
                                                            JURY TRIAL DEMANDED.
                     Defendants


                       Brief in S p ort of Plain iffs Third Ame ded Co plaint,


                                         Redacted as Ordered by The Court.




  In ex to Plaintiffs Brief in upport of Plaintiffs Third Amended Complaint.                       i of x
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 2 of 36 PageID #:
Case 4:19-cv-00119-SDJ-KPJ Document 99-2
                                    3567Filed 11/21/19 Page 2 of 35 PagelD #: 2615



                                                         INDEX,

   Co                         te                 ts,                    Page,

   I          tro                        uction                                         1.

                     Notice to the Court.

            Co flicts of Operation and Participation in association,
            management and                                            mployment. 2.



            Fraudule t Conduct of Operation. 5,



            Overlapping Phases of Racketeering Activities, 6

            Differential be ween e ter rises, a d corporate entities, 7



            Differe tiation between enter rises, pa ent-subsidiaries,
            affiliates and employees. 11.

   STANDING TO BRING CLAIMS 13.

       Width a d Breadth of Injuries to properties and busi ess directly
       a d proximately related to Defe dants Frauds, criminalities,
       patterns of behavior and Racketeering enterprises. 14.

         But for Injuries                       to Plaintiffs Busi esse , 18.


   Liability o Defe da t Auto, and other Defendants
    nder 18 USC 196213), (b                                                       a d (d) 19.

   Plai                   tiffs                 Relia                             ce,   21.
   In Conclusion.,



   Prayer.                                                                         23



   Certificate                                     of         Service.                  24.



   Exhibit 1. Aid to the Court, A,



   Index to Plaint iffs Brief in Support of Plaintiffs Third Amended Complaint.              ii of x
 Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 3 of 36 PageID #:
Case 4:19-cv-00119-SDJ-KPJ Document 99-2
                                     3568Filed 11/21/19 Page 3 of 35 PagelD #: 2616



                                            LIST OF AUTHORITIE ,
    nthoritv.                                                           Tass*

   18 USC 1962(c) and (d) 1

   15                    USC                                   1125               3

   DeFalc v. Berms,
   244 F.3d 286, 309 (2d Cit\ 2001); 4,
   Cowan v. Corley,
   814 F,2d 223,227 (5ih Cir. 1987);
   United States v. Gardin r,
   463 F.3d 445,458 (6th Cir, 2006);
   United St tes v. Fe nan ez,
   388 F.3d 1199, 1218 (9th Cir. 2004).


   Haggiag . B own,
   728 F. Supp, 286, 295 (S.D.N.Y, 1990)
   M li A t. r. Assocs. Ltd, P'ship v. Dick,
   726 F. Sapp, 1083,1091-92 (E.D. Mich. 1989)
   Godlewska v. Human Dev, As n,
   No. CIV A CV-03-3985DGT,
   Cit of New York v. C co.Net, Inc,,
   383 F, Supp. 2d 526, 554 (S.D.N.Y. 2005)


   Midwest Grin in Co, v, Svitz,
   976 F,2d 1016, 1025-1026 (7th Cir, 1992)
   Calcasie Marine Nat, Bank v. Grant,
   943 F.2 1453, 1463 (5th Cir. 1991)
   See IIJ, I c, v. N thw st r B t! Tel, Co,,
   492 U.S. 229, 243-49 (1989);
   N ft Org, fo W men, Inc, a. Scheidler,
   510 U.S. 249,260(1994).
   But see Schei ler v, Nat l O g, for W m , I c.,
   537 U.S. 393, 401-08 (2003)
   IS U,S,CA, § 1962( )
   18 U.S.CA. § 1962(h)
   IS US.CA, § 1962(c)
   IS U.S. .A, § 1962( ) conspiring to violate §§ 1962(a), (b), or (c).

   18 U.S.C.A, § 1961(1)
   18 USCA § 1961(5) .
   IS USCA § 1961(1
   Bridge v, Phoenix Bon & I de t, Co.,
   553 U.S. 639, 881 (2008)


   Index to Plaintiffs Brief in Sup ort of' Plaintiffs Third Amended Complai t.       iii of x
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 4 of 36 PageID #:
Case 4:19-cv-00119-SDJ-KPJ Document 99-2
                                     3569Filed 11/21/19 Page 4 of 35 PagelD #: 2617



                                       LIST OF AUTHORITIES, (co t.)
     uthority.                                                                  Page.

   W lters v. MeMahen,                                                          7
   684 F.3d 435.440-43 (4th Cir. 2012)
   Richards v. Combined Im. Co, of Am.
   55 F.3d 247, 251-53 (7th Cir. 1995)
   Emery v. Am, Gen, Fhu< Inc.,
   71 P.3d 1343,13 6, 1348 (7th Cir. 1995)
   Jeps n, I c. v. Mahit Ca p.,
   34 F.3d 1321, 1328, (7th Cir. 1994)
   Comme cial Clea ing Serv ., LLC v. Colin Serv. Sp ,, Inc,,
   271 F.3d 374,487 (2 Cir, 2001)
   236 C non Realty, LLC v, Zis ,
   No. 02-CV-6683, 2005 WL 289752, at *5-9 (S.D.N.Y. Feb, 8, 2005)
   Ge ste fel v, Nitsbe g,
   190 F.:R,D. 127 (S.D.N.Y. 1.999)
   F iedl h v. T u tee of Alpine Mut Fund Tru t,
   905 F. Supp. 843, 858-59 (D. Colo, 1995)

   18 USCA § 1961(3).                                                           8.
   1LJ. Inc. v. No thweste n Bell Telephone Co.,
   492 U.S. 229 (1989)
   C mpa e Stephen , Inc v. Gelde mann, Inc.,
   F 2d 808, 815-16 (8th Cir. 1992).,
   Ocean Energy II, Inc. v, Alexander & Alexande , Inc,
   868 F. 2d 740, 748 (5th Cir. 1989)
   //.,/. Inc. v. No th we te n Bell Telephone Co.,
   492 U.S. 229, 240 (1989)

   Vicom, I c.,                                                                 10.
   20 F.3d at 782 {quoting H.J. Inc,, 492 U.S. at 242-43),
   Libertad v. Welch,
   53 F.3d 428, 445-446 (1st Cir. 1995)
   CVLR Performance rses, Inc. v. Wy ne,
   524 F. App x 924 (4th. Cir. 2013)
  Ab aham v. Singh,
   480 F.3d 351, 355-56 (5th Cir. 2007)
   Allwaste, I c. v. Hech ,
   65 F.3d 1523,1528-29 (9th Cir. 1995)




   Index to Plaintiffs Brief i Support of Plain iffs Third Amended Complaint.        iv of x
 Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 5 of 36 PageID #:
Case 4:19-cv-00119-SDJ-KPJ Document 99-2
                                     3570Filed 11/21/19 Page 5 of 35 Page!D #: 2618



                                       LIST OF AUTHORITIES, (cont.)
   Authority.                                                        JEafiS.

   Schofield v. First Comm dity Carp, of Bosto , 1L
   793 F,2d 28, 32 (1 sf Cir. 1986);
   Petro-Tech, Inc. v. Wester Co. ofN. Am.,
   S24F.2d 1349, 13 0 (3d Cir. 1987);
   Davis v. Mut, Life In , C . of New Y k,
   6 F.3d 367, 378-80 (6th Cir. J993);
   D & S Auto Part , Inc. v. Schwartz,
   838 F.2d 964, 9 7 (7th Cir. 1988);
   Liqui Air Carp, v, Roger ,
   834 P.2d 1297, 1304 (7t Cir. 1987);
   Luthi v. T nka Ca p.,
   815 F.2d 1229, 1230 (8th Cir. 1987);
   B   y i>. Dairy F e      P ducts Co.,
   974 R2d 1149, 1153-54 (9th Cir. 1992);
   Landrv i>, Air Line Pilots Ass It Inti.,
   901 F.2d 404,425 (5t Cir. 1990);
   Yellow Bus Lines, Inc. v. D ive s L cal Union
    639, 883 F.2d 132, 140
   (D.C. Cir. 19 9), on relTg in part, 913 R2d 948 (D.C. Cir. 1990);
   C Hur a v. J.C. Bra ford & C .,
   37 F.3d 1493 (4t Cir. 1994)
   Cox v. Admit' U.S. Steel & Ca negie,
   17 F.3d 1386,1406-07 (11th Cir. 1994)
   In re Clas ic Star Na e Leasing IJtig.,
   727 F.3d 492 (6th Cir. 2013)
   Davis v. Mutual Life In . Co. f New Yo k,
   6 F.3d 367, 378-80 (6t Cir. 1993);
   Liquid Air Carp, v, R ger ,
   834 P,2d 1297, 1306 (7th Cir. 1987);
   B ady v. Dairy F es Products Co,,
   974 F.2d 1149, 1154-55 (9th Cir. 1992);

   Reve                        v.        Ern               t    &         Y      u   g,   12
   507 U.S. 170, 178-79 (1993).
   United Fo d & Commercial W rke Union Walg een Co.,
   719 F.3d 849, 853-56 (7th Cir. 2013 /
   C uz n. FXDirectDeale , LLC,
   720 F.3d 115,121 (2d Cir. 2013)
   D ngelewicz v. PNC Bank NaPlA n,
   104 F. App x 811 (3d Cir. 2004);
   Crichton r. Golden Rule Ins. Co.,
   576 F.3d 392 (7th Cir. 2009);



   Index to Plaintiffs Brief in Suppo t of Plaintif s Third Amended Complaint.                 v of x
 Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 6 of 36 PageID #:
Case 4:19-cv-00119-SDJ-KPJ Document 99-2
                                     3571Filed 11/21/19 Page 6 of 35 PagelD #: 2619



                                       LIST OF AUTHORITIES, (co i.)
   Authority.                                                              Page.

   Gore                 v. New Vision Ittf% Inc,, 12
   156 F.3d 721, 727-728 (7th Cir. 1998);
   I re Terrorist Attacks on Sept, 11, 2001,
   349 F. Supp. 2d 765, 827-28 (S.D.N.Y. 2005)
   aff d, 538 F.3d 71 (2d Cir. 2008);
   Juheli e v, MasterCard Inti, I c,,
   68 F. Supp. 2d 1049, 1053 (W.D. Wis. .1999);
   Cf, Beard v. Worl wi e Mortg, Co p.,
   354 F. S pp. 2d 789, 806-808 (W.D. Term. 2005)
   Re pc v, Er st & You g,
   507 U.S. 170, 185 (1993).
    n ID, at 178-179,
   an ID, at 190-19.

   D yt n Monet y Assocs, v. Donaldson, Lufkin, & Jenrette Secs, C p., 13
   No. 91-CV-2050, 1993 WL 410503, at *3 (S.D.N.Y. Oct, 14, 1993),
   B own v, LaSalle Northwest N tl Bank,
   820 F, Su p, 1078, 1082 (N.D. Ill, 1993)
   United Nat Ins, Co, v. Equipment Ins, Managers, Inc.,
   No. 95-CV-0116, 1 95 WL 631709,
   at *4-5 (E.D, Pa, Oct. 27, 1995)
   Mathon v. Ma i e Midland Ba k, NA,,
   875 F. Supp. 986, 994-95 (E.D.N.Y. 1995)
   Oc     Ene gy II, Inc, v, Alex nder & Alexande , Inc,
   868 F. 2d 740, 747048 (5th Cir. 1989),

   Holmes                  . Secs. Investor Prof, Co p., 14
   503 U.S. at 267-74
    iaz y Gates,
   420 F3d 897 (9th Cir, 2005)
   18 a&CA, $ 1341,
   Flo id Software 8vs., I c, v. Columhi /HCA He lthcare Corn,
   46 F. S p. 2d 127 , 1281 (M.D, Fla. 1999).
   Vicom, Inc, v. Ha bridee Me c , Sens,, Inc,,
   No, 92-CV-2808, 1993 WL 8340 ( .D. 111. Jan, 8,1993),
   judgme t aff d, 20 F.3d 771 (7th Cir. 1994).

   In      e Sumitomo C pper IJtig,, 15
   995 F. Supp. 451,455 (S.D.N.Y, 1998
   Acc rd Sck a v, United S ate ,
   133 S, Ct, 2720(2013)
   18 USC1951 (l))(2f' and each act of robbe y constitutes a
   predicate act in violation of 18 USC 1961(1)


   in ex to Pl intiffs B ief in Support of Pl intiffs Third Amended Complaint.   vi of x
 Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 7 of 36 PageID #:
Case 4:19-cv-00119-SDJ-KPJ Document 99-2
                                     3572Filed 11/21/19 Page 7 of 35 PagelD #: 2620



                                        LIST OF AUTHORITIES, (co t.)
   Autho                                          ity.                     Page.
   IS use 1951(h)(1)                        The H bbs Act' and each act of 15
   robbery constitutes a predicate act in violation of 15 USC 1961(1)
   18 USC 1961(5)
   In Sedtma, S.P.li. \>. Imrex Co,, Inc.)
   473 U.S. 479, 496 n.14 (1985).
   Morga v. Bank of Waukegan,
   804 F.2d 970 (7th Cir. 1986),
   Mo g n v. Bank f W ukegan,
   804 F.2d 970 (7th Cir, 1986), 33Id. at 975.
   R.A.G.S. Coutu , Inc, v. Hyatt,
   11A F,2d 1350 (5th Cir. 1985)
   e.g., Grog n v. Platt,
   835 P,2d 844, 848 (l 1th Cir. 1988).
   In e Taxabl Man. Bond Secs.Litig.,
   51 F.3d 518, 523 (5th Cir, 1995);
   Fleischhauer v. Feltner,
   879 F,2d 1290,1299 (6th Cir. 1 89);
   Imagineering, Inc. v. Kiewit Pac. Co,,
   976 F,2d 1303,1310 (9th Ci . 1992);
   B g v. Fi st State In , Co.,
   915 P,2d 460, 464 (9th Cir. 1990);

   I re B idgestone/Fire to e, Inc, Tires P od . Liab. Litig., 16
   155 F. Supp. 2d 1069,1090 (S.D. Ind. 2001)
   Je sevic v. K ltl, N . 00-CV-10U3,
   2002 WL 84624, at *5 (E.D. Mich, Jan. 4,2002)
   Isaak v. T umbullS v. & Loan Co,,
   169 F,3cl 390, 396-97 (6th Cir. 1999)
   Ge t v. Res lution T u t Carp.,
   937 F,2d 899, 918 (3d Cir. 1991)
   H ghes v. T bacc In t,, Inc.,
   278 F,3d 417, 422 (5th Cir. 2001)
   Drake v, B.F, G o rich Co.,
   782 F.2d638, 644 (6th Ci . 1986)
   PtIking t n v. United Airlines,
   112 F,3d 1532, 1536 (11th Cir. 1997)
   Grogan v, Pl tt,
   835 F.2d 844, 848 (11th Cir, 1988)
   Barnett v. Al Baraka Inv, nd Dev, Co p,,
   274 F, Supp. 2d 86, 100-102 (D.D.C. 2003)
   Dyniit v. Ant. Brand , Inc.,
   No. 96-CV-1897, 1996 WL 751111 (N.D. Cal. Dec. 31, 1996)
   James v. LamO-Tone P o ., Inc,,
   No. 88-CV-7716,1989 WL 61852 (S.D.N.Y. Ju e 7, 1989)


   Index to Plaint] ffs Brief in Support of Plaintiffs Third Amended Complaint.   viiofx
 Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 8 of 36 PageID #:
Case 4:19-cv-00119-SDJ-KPJ Document 99-2
                                     3573Filed 11/21/19 Page 8 of 35 PagelD #: 2621



                                       LIST OF AUTHORITIES, (amt)
   Aufhoilfy.-.                                                                  Eaufi
   R ve v, Medtronic Corp.,                                                      16
   696 F. Supp. 12734 1274 (D. Minn. 1988)
   McMurtry v. BmsfieUI,
   654 F. Supp. 1222 1225 (E.D. Va, 1987)
   Pohht R Poiilot,
   664 F. Supp. 112, 1 6 (S.D.N.Y. 1 87)
   Campbell v. AJ Robins Co,,
    615 F. S pp. 496, 501 (W.D. Wis. 1985)
   Wis om v. First Midwest Bank, f Poplar Bluff
   167 F.3d 402 (8t Cir. 1999).
   In re Sumitomo Coppe Litig.,
   995 F, Supp. 451, 455 (S.D.N.Y. 1998)

   H lmes v. Sec . Inve tor P op Co p,,                                          18
   503 US, at 271
   No theast Women Ct ., Inc. . McMonagle,
   8 8 F 2d. 1342 (3rd Cit 1989)
   Nat,l O g. fo Wo en, Inc, v, Schei ler,
   510 U.S. at 258. (1994)
   18 USC 1962(c)
   18 USC 1962(d)
   Hemi G oup, LLC v. City of New F k,
   55 US. 1 (2010

   18 USC 1961(a)                                                                1
   18 USC 1961(b)
   A za,
   547 U.S. at 456-60.
   Light ing Lube, Inc, v, Wltco Corp.,
   4F.3d 1153, 1190-91 (3d Cir. 1993)
   Shea in v, RF, Hutt n G oup, Inc.,
   885 F.2d 11 2, 11 5 (3d Cir. 1989),
   abrogated by Beck v. Prupis,
   529 U.S. 494 (2000);
   Pet -Tech, Inc, v. Weste           C . ofN Am.,
   824 F.2d 1349,1361 (3d Cir. 1987);
   Bush v. Crown Suppl , Inc,,
   896 F.2d 833, 841-42 (4th Cir. 1990);
   lit e Burz nski,
   989 F.2d at 743; Landry, 901 F.2d at 425;
   Ma i v. Fo d Cit Bank & Trust Co,,
   119 F.2d 397,401 (7th Cir. 1985);
   Har co, Inc, v, Am, NaPt ank and Tru t Co. of Chicago,
   1A1 F.2d 384,402 (7th Cir. 1984), at'fd. 473 U.S. 606 (1985);


   Index to Plaintiffs Brief in Support of Plaintiffs Third Amended Complaint.   viii ofx
 Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 9 of 36 PageID #:
Case 4:19-cv-00119-SDJ-KPJ Document 99-2
                                     3574Filed 11/21/19 Page 9 of 35 PagelD #: 2622



                                       LIST OF AUTHORITIES, (cont.)
   Authorit                                                           Page.

   Schreiber Distrib, Co. v. Serv-Well F rnit re Co., 19
   806 F.2d 1393, 1398 (9th. Ctr. 1986).
   Davis v. M tual Life Ins. Co. of New York,
   6 F.3d 367, 378-80 ( th Cir. 1993);
    iquid Air C rp. v. Rogers,
   834 F.2d 1297, 1306 (7th Cir. 1987);
   Brady v. Dai F esh Pro ucts Co.,
   974 F.2d 1149,1154-55 (9th Cir, 1992);
   Cox v. Ad t 'r U.S. Steel & Ca negie,
   17 F.3cl 1386,1406-1407 (11th Cir. 1994)

   Salinas                         v.       Unite                     States,   20
   522 U.S. 52, 63 (1997)
   Kirwin v. P ice C mmc m Co p.,
   391 F.3d 1323, 1327 (11th Cir. 2004)
   Webster v. Omnit ition MCI, Inc.,
   79 F.3d 776,787 (9th Cir, 1996)
   A hland Oil, Inc. v. Arnett,
   875 F,2d 1271, 1281 (7th Cir. 1989)
   Brouwer v. Rajfen e ger, ughe & C .,
   199 F.Bd 961 (7th Cir. 2000).
   MCM Partners, I c.,
   62 F.3d 967;
   U ite State v. Qui tanilla,
   2 P,3d 1469, 1485 (7th Cir, 1993);
   United State v. Sta red,
   55 F,3d 1525,1547-48 (11th Cir. 1995);
   Tonnetmc e v. S           k,
   859 F. Supp. 1273, 1277-78 (D. Ariz. 1994);
   Fid. Fed, S v. & Loan As n,
   830 F, Supp, at 261;
   Jone v. Meridian T wer Apa tment , Inc,,
   816 F. Supp. 762, 772-73 (D.D.C. 199 ).
   Brouwer,
   19 F.3 at 967.

   Bridge v. Phoenix B                                          & Indent. Co., 21
   553 U.S. 639, 661 (2008)
   B idge v. Phoenix Bond & I de t, Co,,
    553 U.S. at 657-658 (2008)
   In re Actimniune Mktg. Li tig.,
   614 F, Sup . 2d 1037, 1052 (N.D, Cal 2009)



   Index to Plaintiffs Brief in S p ort of Plaintiffs Third Amende Complaint,    ix of x
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 10 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3575
                                      99-2 Filed 11/21/19 Page 10 of 35 PagelD #:
                                                         2623


                                       LIST OF AUTHORITIES, (cont.)
                                                                                Pafig.

   Bridge v. Phoenix Bond & In em. Co.,                                         22
   553 U.S, 639, 61 (2008)
   Bridge v. P oe ix Bond & In em. Co.,
   553 US. at 659 (2008)




  Index to Plaintiffs Brief in Support of Plaintiffs Third Amended Complaint.     x of x
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 11 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3576
                                      99-2 Filed 11/21/19 Page 11 of 35 PagelD #:
                                                             2624


                  Plaintiffs Brief in Support of Plaintiffs’ Third Amen ed Co plai t.

            Now here comes, Plaintiffs Quinn and Vanderbol. acting Pro Se. and does file their Brief
  in Support of Plaintiffs '3 Amended Complai t, whic shows t e Defendants contin ng patter
  of frauds, and bad faith pracdcevS. Plai tiffs ave discove ed sufficient evidence of such activ t es

  to bring the following claims. Plaintiffs show t s Honorable Court;


                                               I. INTRODUCTION,

            The Plai tiffs allege to be t e victims of the Defendants extremely complex, a d long-run
  racketeering infl enced enterprises, which establis ed, operated and participated in If a d schemes,

  racketee ing activities, and criminalities, co ducted by e terprises and association in fact
  e terprises,, with t e inte t to defraud t e Plai tiffs i o der to illegally obtain an maintain monies
  a d pro erties from the plai tiffs in furthera ce of t e Defenda ts fraud schemes, an racketeeri g
  activities. Plaintiffs allege the Defendants co duct, ope ate, manage, cont ol, articipate and

  receive unlawfully derive monies, and incomes from these PICO violati g ente prises, which are
  di ectly and n irectly, managed a d cont olled by the efendants, directly a d indirectly in a
  association, anner, a d ofte in a manner of employme t, wit in the va io s, interconnected, and

  jointly operating subsi iary* ente prises, and subsidiary association in fact enter rises.



                                           Notice to this Honorable Court.
            In compliance with this Ho orable Court’s o ders and directives regarding the usage of
  third party attorneys names, and the names of t e la firms, hired a d th utilized by the
  Defendants in manners w ich equi e argument in support of the Plaintiff 18 U.S.C. § 1962(c)
  and (d) claims, the Plai tiff asked for a face to face eeting with Defendant Auto, and Fires’
  counsels, in order to discuss a mutually agreeable terminology that would not inhibit, i jure, or

  defame any party, agent or attorne . Said meeting occu red on Novembe 19!h, 2019 at 1300

  Hours, at the offices of the Defendants cou sels in Dallas, Texas, The opposing counsels, and

  the Pro Se Plaintiffs reache a i passe, due to the Defendants reluctance to e en al ow the

  inference the activities alleged by the Plaintiffs plaus bly occur and / or the Defendants may engage
  in aid activity. With that stated, Plaintif s have to the best of their ability, while still sufficiently,
  alleging the co uct a d ma ner i which sai conduct is facilitated in urther nce of the




  Brief in Sup ort of Pl i tiff s Third Amended Complaint.                                       Page 1 of24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 12 of 36 PageID #:
                                     3577
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 13 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3578
                                      99-2 Filed 11/21/19 Page 12 of 35 PagelD #:
                                                            2625


  Defendants enterprises, and fraud schemes, in conduct, participation, and operation of the RICO

  violating enter rises, witho t disobeying t e guidance by, and the orders of this Hono able Cou t,


     Conflicts of Operation nd Participation in association, man gement and employment

            Adding to the complexity of t is case is the organizational, and fomiational structure of
  Defen ant Auto, and the fraud lent representations Defendants make in advertising frauds and
  sales sc emes pertai i g to the structure of Defendant Auto, the managerial cont ol of Defendant
  Auto, the rig ts of hnembers shareholders i a cooperative), who purchase automobile insura ce

  and obtain said rights in Defendant Auto, and the co fusing, misleading, a d misrepresentative

  claims of the Defendants as to t e uthorities to ope ate, control and manage Defendant Auto,

  As stated, an supported within t e Plaintiffs com laint, Defendant Auto was fo med as a co¬

  operative company in 1922. Defend nt Auto s RICO conspiring Directors and Conspi ing
  individual Defendants Tipsord, Famey, Smit , Harbeit, and Wey, have fraudulently conducted
  enterprises operations of Defendant Auto as a unlawfully operating ‘holding company’ without

  adequate, direct, and frill disclosure, to all arties, including Plaintiffs and, embe s ho have

   u chased automobile policies from Defendant Auto, and parties, including the Plaintiffs that t e
  Defendants’ RICO violating enterprises have f audulently induced into purchasing pro ucts,
  goods, an services f om the s bsi ia y enterp ises owned by Defendant Auto, which the
  Defendants tilize to c nduct, manage, and jointly a ticipate ithin t e subsidiary RICO violating
  association in fact acketeering enterp ises patte ns of acketee ing activities.



           As shown in t e Plaintiffs complaint p ior to (his matter, Defendant A to consistently
  conducted a pa tern of business operations and behaviors within its enterp ises from 1922 t roug

  2012. Defendant Auto utilized a third-party agent netwo k it di ectly and indirectly managed in
  order to sell oducts fro three se a ate companies symbolized within a t adema k owned by
  Defendant Auto signifying three se arate companies life , fire and “Auto . The trademark
  clearly s owed the separation between State Farm Life Insurance Company life , State Farm Fire

  and Casualty Com any “Fire , and State Farm M tual Automobile Insurance Co pany “Auto
  and the third- a ty agents who managed relationshi s with individual consumers, in compliance
  with tate l ws, were told and did clearly identity the difference bet een the sepa ate companies




  Brief in S pport of Plaintiffs Third Amended Com laint.                                  Page 2 of24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 14 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3579
                                      99-2 Filed 11/21/19 Page 13 of 35 PagelD #:
                                                            2626


   to the co sumers1, a d worked on behalf of their customer s best interest) as a common operation l

    olicy of the enterp ise, meaning the third pa ty agents enter rise, and t ose three inde endent
    state farm companies.



            As s ow and alleged in the Plai tiffs complai t in late 2011 and Ja uary of 2012, t e
   Defe dants ted by Defen a ts Ti sord, Fa ey, Smith. Harbert, and Wey cond cte a major and
   significa t shift n the traditional operational mo els of all of the enter ises owned by State Farm
   Mutual A to obile Ins rance Com any, The Defendants established enter rise and ente rise
   operations i cludi g: National call centers w ich bega sales and marketing operatio s using the
  Defe dants5 new ational marketing, sales and adve tisi g fraud schemes, as directe a

  managed by Defen ants Ti sord, and Harbert, acting as Directors and em loyees of Defendant
  Auto, Simultaneo sly, the Defenda ts instigated ‘web-based’ sales and marketing activities using

   ‘stateftimii.com.’ to co duct an articipate withi the same new national marketing, s les and

  advertising fraud schemes. This simultaneous act of ‘branding’ purposefully, and f aud lently
  with the i tent to defraud partie (including die plai ti fs) of monie an roperties in fu the ance
  of the Defenda ts’ frauds and blur ed the sepa ation of companies2 * *, severed the direct connection

  of third pa ty network agents to customers (incl ding the Plaintiffs), and consolidated the sales,
  ma keting, management, and conduct of the enterprises directly nder the co trol of the
  Defendants, who then grap ically expanded t e conduct of direct and indi ect criminalities




  1 Showing the legal requirements of 15 DSC 1125 ‘In connection with goods and services’ to ma e dear designations
    of origin, and direc and clear descriptions of fact, ncluding the ‘persons’ goods, and the differentiatio of a ‘ ersons’
    goods, se vices, comme cial activities, characte istics of products, an comme cial ctivities from anot er ‘persons’
    goods, services, commercial activities, characteri tics of pro ucts, and comme cial activities. Directly, independent
    companies sol under the same trademark but operating sep rately and offering ifferent products, goods and
    service of diffe ent qualities, characteristics an different commercial ope ations are clearly separate ersons,
    especially if t e Defe da ts claim the companies are eparate, and registered as separate companies, an regulated
    se aratel by different st tes and separate regul tory aut orities, Further, under Texas Statute, as alleged in the
    com laint, Deceptive practices re unlawful, and the omission of fact, is a violation of Texas statue,

  2 Defendants, after Janu ry ls! 2012, directly and indirectly omitted t e separation of o erations, t e separation of
    compa ies, and began enacting fraud sche es to obscure the commercial activities of the se ar te persons’
    shown in Footnote 1, the Defendants had a duty under Fe eral Law, state l w, a a fiduciary duty o disclose the
    information to the Plaintiffs and parties they sought to induce into urchasing ‘state farm’ roducts. Further the
    Defen ants’ ‘interstate communications’ foiled to state the regulatory requirements of the ‘state f rm’ com anies
    in the state of Texas in a clear and concise manner, an t ey Defend nts failed to clearly state the Defen ants’ ‘call
    cente s an 'websites are ot licensed, nor regulated by the State of Texas to cond ct s les ctivities in the State
    of Texas, as require by law.


  Brief in Su port of Pl intiffs Third Amen ed Complaint,                                                      Page 3 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 15 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3580
                                      99-2 Filed 11/21/19 Page 14 of 35 PagelD #:
                                                           2627


  associated with post sales tclaims, activities of the enter rises managed and directed by the

  Defendants.



           After January 1st 2012 and in all instances of the operatio , management and p rtici ation
  of the subsidiary e terprises, a d associatio in fact enter rises which joi tl a di ectly engaged
  i patterns of racketeeri g behavio s and c imi al ac ivities, the common thread was and is the
  interlocked direc orate and employee ositions of Defe dants Tipsord, Farne , Smith, Harbert,

  and Wey In tire various, yet jointl racketee ing partici ating e ter rises within the mo e than 25
  subsidiary companies owned by D fe dant Auto. As shown and alleged in t e Plai tiffs complaint
  the individual Defenda ts Ti so , Farney, Smit , Harbert, and Wey each hold directo s ositions
  in various a d ove lapping com anies engaged in atterns of acketee ing beha ior, and each of
  the in ividual Defenda ts pa tici ate and are associate in enterprises beyond the rational and
   rudent extend a easonable manageme t team would extend in operation of enter rises ue to the

  inherent conflicts of interests between the allegedly se arate org nizations, the legal equirements
  of separation of interests equired by laws of rganization, and management of cor orations, the

  requirement to aintain sepa ation of companies to avoid undue artici ation and necessity to
  maintain the sovereignty of the individual corporations, in o er to protect the corporate veiP of

  each operating compa y affecti g inte state com erce*1.



           Defen ants fr udulently allege each co pa y is separate, and fraudulentl misrepresent
  the sepa ation between companies in ‘matters of convenience1 which a e not factual nor p actic l

  as the enterprises overla in conduct an participation to a man e t e e is o separation betwee

  the e ter rises and this creates a seco dary eleme t of fraud in construction of each cont act

  issued an ‘sold by the ‘independent1 com a ies il egally operati g in each of the states nationally.
  As the enter ises are not i dependent in management, or operations, and the Defendants comingle

  mo ies and assets of these interstate commerce affecting inde endent e terprises , as shown by

  the istributio o monies b usage of the US Postal Ser ice, to the Plaintif s, in Texas, from 3




  3 Co rts have held that the req ire interstate commerce e s is minimal. DeF lc v, Bemm, 244 F.3d
    286,309 (2d Cir. 2001); Cowm r. Corky, 814 F.2d 223,227 (5th Cir. 1987); Unit d States n Gardin r, 463 P.3d
    445, 458 (6lh Cir. 2006); Untie States v. Fe a dez, 388 F.3d 1199,1218 (9th Cir. 2004).



  Brief in Su port of Plaintiffs T ird Amended Complaint                                            Page 4 f 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 16 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3581
                                      99-2 Filed 11/21/19 Page 15 of 35 PagelD #:
                                                             2628


  Enterprise Lloyd , an Defendant A to, i the form of bank drafts (checks)4, using the same bank
  located in Columbus Ohio consisting of the same routing number, from the same account umber,

  signed by the same two parties operating, participating, a d conducting ente prise activities from
  Bloomi gton Illi ois, Defendant Farney, and Defe dant Ti so d (w ile Tipsord is ot an officer,
  or di ecto of Defendant Lloyds, a d has no employment, or authority attachment to said com any)
  but shown on the checks inted by Defe dant Auto s enterprises as issued from State Farm
  Lloyds (Texas) and “State Farm Auto obile Insu ance Compatiy (Illinois),


                                         F audulent Cond ct of Operation.
           Plaintiffs state an allege Defendant Auto failed to conduct the proper, lawful, and required
  regulatory filings necessar , including the necessar obtaining of authorities, t e disc osu es to all
  inte ested a ies, and failed to obt in the ap roval of its co-operative members to ove from the

  s le uthorized conduct of business which was the sale of automobile insurance olicies nd the
  ope ation of the business which was ‘to benefit the urc asers (members) of automobile policies,

  in a combined manne to offset the isk of toss due to automobile insurance claims, across the

  enti e pool of automobile in urance olicy owners . Defe dant Auto illegally operates and
  ma ages compa ies that do not fi ancially benefit the members’ of Defendant Auto, id
  Defendant Auto’ ma agers, i ectors, a d se ior em loyees unlawfully profit from these

  operations which provide no real benefit to the members beyond those co monly available within
  the open mark t lace. In short, the we ope ate for the benefit of our me e s’ statements m de

  by the Defendants are directl fraudulent, a d misleading statements, as the seconda y o erations

  o ly benefit the senior employees, and directo s who participate n ‘qui pro quo fra ds, and

  criminalities for financial gain.


           Upon review, Defendant Auto from 2012 through 2018 did not ci culate any p oxies to the
  ‘membe s of Defendant Auto which sought to obtain approval for the change in operations of the


   See e>gt)Haggiag v. Brown, 728 F. Su p. 28 , 295 (S.D.N.Y. 1990) (transfer of funds to foreign corporation and
    unautho ized sale and purchase of securities); Hall Am. Cfr, Assocs. Ltd. P ship v, Dick, 726 F, Supp. 1083, 1091-
    92 (E.D, Mich, 1989) (use of mail and interstate wi es); Godlem/ia v. Human Dev. Ass% No. CIV A CV-03-
    3985DGT, 2005 WL 1 67852, at *9 (E.D.N.Y. July 18, 2005) (use of household cleaning roducts in domestic
    employment satisfies i terstate commerce requirement, because p oducts were moved in or produced for interstate
    commeree );0O> of New Y rk v. Qeo.Net, I c., 383 F. Supp. 2d 526,554 (S.D.N.Y. 2005) (use of mails and wires
    to advertise, sell, and deliver cigarette without pay ng state taxes).



  Br ef in Support of Plaintiff's Third Amended Com lai t.                                                Page 5 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 17 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3582
                                      99-2 Filed 11/21/19 Page 16 of 35 PagelD #:
                                                          2629


   com a y, nor did die Directors of Defe dant Auto conduct the p o er and legitimate rocesses as

   equired to notify all affected arties of the com a ies change in operations, includi g those
   engaged by the Defe da ts and ind ced into f audulent sales and marketing sc emes, Flatly, t e
   sole otice filed by the Defe dants Directors or officers were egulator filings declaring
   Defen ant Auto as a holding company , which is beyond the la ful conduct of the operations of
  Defendant Auto, and most certainly never disclosed in any of t e advertising, p omotion, or sales

   notifications of the Defendants e te rises. These omissions a e inherentl fraudu ent as the

   Defendants fraudulently elease annual reports to the a to olicy owners of Defenda t Auto
  insurance contracts, which do not reflect this holding com any function, nor does the report

   adequately report the enti e financial status, nor olding value, nor liability risk, of die en re
  holding company, nor does the re ort give any lawful disclose of risk associated with the
  o erations of ‘state farm’ as a holding com any, o provide a consu er adequate disclosure of

  info mat on required by laws eq iring disclosure of info mati n of o erations of companies for
  investors, nor consumers, To be direct, Plaintiffs civil RICO claims a e not attem ting to
  ‘shoeho n’ an ordinary business o contractual dis te into a c vil RICO clai 5, Plaintiffs claims
  are di ected at the Defendants’ long-standing p tte s of racketeeri g activities redicated on mail
  an wire fra , and the Defendants’ m lti le and repeated violations of t e Hobbs Act6.



                             Overiatmiiig Phases of Racketee ing Activities,
           Plaintiffs allege to be the victims of Defendants complex c i inal racketee ing enter ise
  kno n as t e state farm group this RICO violating enterprises7’ subsi iary RICO violating




  5 See, e.g„ Midwest Grimiim Co. v, Smtz, 976 F,2d 1016, 1025-1026 (7th Cir. 1992) ( RICO has not federalized
    every state common-law cause of action available to remedy business deals gone sour, ); Calcasieu Mari e Nat,
    Bank V. Grant, 943 F.2d 1453, 1463 (5th Cir. 1991) ( although Congress wrote RICO i broad, sweeping terms,
    it did not inten to extend RICO to every fraudulent co erc al transaction”).

  6 See HJ, hie, v, Noethmsiem Beil Tel. Co,, 492 S, 229,243-49 (1989); NaiTOrg.foi' Women, Inc, . Scheidier,
    51.0 S, 249,260 (1994), Bui see Scheidier v, Nui i O g, fo Women, Inc,, 537 U.S, 393,401-08 (2003) (holding
    that disruptive activities of anti-abortio rotesters did not r se to redicate act of extortion under the Hobbs Act).

  7 iS U,S,C,A, § 1962(a) prohibits a person from investing in an enterprise any income derived from a attern of
    racketeering activity; IS U.S.CA. $ 1962(h) prohibit a erson from using a pattern of racketee ing activity to
    acqui e mai tain control over an enter ri e; IS U, , CA, § 1962(c) rohibits a erson from conducti g the affairs
    of an enterprise through a attern of racketeering and I U.S,C.A. § 1962(d) rohibits a perso from conspiring to
    violate §§ 1962(a), (h), (c).


  Brief in Su port of MamtifPs Third Amende Complain!.                                                       Page 6 o f24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 18 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3583
                                      99-2 Filed 11/21/19 P ge 17 of 35 PagelD #:
                                                           2630


   enterprises graphically affected interstate commerce by conducted racketeering8 activities over a

   very long period of time, in which t e atte n of acketee ing activities9 and behavio s became

   established. All of the Defendants the 5state fa m gro ps* vario s, and jointly operati g
   racketeering e terprises operated in FOUR distinct p ses, each phases racketeering activities
    ave distinct p edicate c imi al10 acts, p oximate causatio 11 and caused b t for’ inj ies to the
   Plaintiffs’ and thei businesses.


                          Differenti l between enterprises, and corporate en ities.

            As a gued and alleged within the Plai tiffs’ Complai t, the Defendants with actual
   knowledge of the illegal activities12, engaged within the State Farm Gro p RICO violati g
  enterp ise, whether indivi ual or cor o ate’, expres ly conducts or participates, either b

  association, or emplo ment, i the ‘groups’ attern of racketee ing activities via ‘association in

  fact’ e terprises intermin led withi the 25 subsidiary companies owned by State Farm Mutual



  8 Co gress defined racketeering activity to nclude a variety of state and federal predicate crimes, U U.S.CA. §
     1961(1)
  918 U.S.C, §A § 1961(5), rovides the statutory defi i ion of a patte n of racketeering activity as requiring at least
    two acts of racketeering ac ivity .. . the last of which occu red wit in ten years after the commission of a p ior act
    of racketeering activity.”

   10 In iolation of 18 U.S, §A §1961(1),

   11 Bridge v. Phoe ix Bowl R In em, C . 553 US. 639, 881 (2008) a plaintiff asserting RICO claim pre icated
    on mail fraud need not sho , eit er as an element of its claim or as a prerequisite to establis ing proximate
    causation, that it relied on the efendant’s alleged isrepresentations,

  12 See Wallers v. MoMaUen, 684 F.3d 435, 440-43 (4 th Cir, 2012) (affirming dism ssal of complaint for failure to
    allege knowledge that liens were brought into United States for predicate act of illegal hi ing); Richards v.
    Combine I s, C , of Am., 55 F.3d 247,251-53 (7th Cir. 1995) (affi ing summary judg ent where defen a ts
    failu e to provide refund certificates m ght have been negligence, but not i tentional f aud); Emery v. Am. Ge ,
    Fi ., I c., 71 F.3d 1343,1346,1348 (7th Cir, 1 5) (desc ibing intent requi eme t where plaintiff plea s mail and
    wi e f aud as p edicate acts); Jepso , Inc. t>. Mal ta Corp., 34 F.3d 1321, 1328, (7th Cir. 1994) (affirming dis issal
    of compl i t for failure to plead sufficient facts to give rise to an inference that the defe dants engaged in a ail
    a wi e fraud scheme w th fraudulent intent); Commerci l lea ing Servs., LLC v, Coli Se v, Sys., I c,, 271
    P,3d 374, 87 (2d Cir. 2001) (plaintiffs ust allege that the defendant hired illeg l alie s with actual knowledge
    that the alie s hired ere brought into the country in v ol tion o the predicate immigration statute); 236 Ca o
    Re lty, LLC v. Ztss, No, 02-CV-6683, 2005 WL 28 752, at *5- (S.D.N.Y, Feb. 8,2005) (dismissing clai where
    plaintiff failed to allege that each defendant made misrepr sent tions upon which he relied); ersienf ki v, Nilsberg,
    190 F.R.D. 127 (S.D.N.Y. 1999) (dismissing RICO claims b cause the complaint f iled to allege facts giving rise
    to a st ong infe ence of frau ulent intent); Frl lob », Trustees of Alpine Mut, Fun Tru f, 905 F. Supp. 843, 858-
    59 (D. Colo, 1995) (plaintiffs ust allege th t defendants committed predicate acts willful y o with actual
    knowle ge f the illeg l ctivities).



  Brief n Support of Plaintiffs Third Amended Complaint,                                                      Page 7 of24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 19 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3584
                                      99-2 Filed 11/21/19 Page 18 of 35 PagelD #:
                                                           2631


  Automobile I sura ce Company, as such all Defendants and subsidiary companies owned by

  Defendant Auto are all cul able pe sons13. In fact, State Farm Mutual Automobile Insu ance

  Company solely sells automobile ins ance cove age5 to part es, whom after a urchase of

  Automobile Insurance, become pa t of the co-operative ownership of State Farm Mutual

  A tomobile Insurance Com any, and in fact become ensnared i the g oups o e ations whet er

  they purchase othe p oducts of the subsi iaries o not.


           State Farm Mutual utomobile Insurance Com any does not sell home ow e insu ance,

  life insurance, or any othe form of financial or insu a ce products. Se a ate companies

  (enterprises) owned by State Farm Mutu                   utomobile Insu ance Com a y sell those products
  u ing a third-p t agent etwork w ich was origi ally formed by St te Farm Mutual Automobile
  Insurance Company in 1922, De endants’ conduct, manage e t and acts of participation of the
   state fa m g ou RICO violating schemes a e entirely sepa ate from the sales of automobile
  insurance. And the association i fact ‘subsidiary’ enterprises which con ct and a ici ate

  withi the varying fraud schemes and acts of racketeeri g, re com letely separ te from the sales
  of a tomobile insurance, except for the entangleme t of t e ‘bait a d switch’ and ‘bu dling’ fraud

  schemes which are jointly articipated via acts of cons iracy and sales fraud.


           The State Farm G o p Enterprise controls, co ducts, ma ages, a d participates ithin the
  f aud an acketeering activities of he more than 8 disti ctly separate RICO violati g enter rises
  whic com rise the To g arms’ of the total state farm grou ” RICO violating conglomerate, as

  RICO violating subsidiary enterprises. These ente prises operati g within ‘tire state farm group5

  associ tion in fact enterp ise RICO violati g sc emes relating to patte ns, relatedness, an

  continuit 14 and exhibit th ee cha acteristics15. hese a e:

                1) a common or s are pu ose a ong its members, and relatedness between the
                    p edic te acts, and similaritievS of the e te rises partici ati g withi the
                    racketee ing activities, and methods of commission16 by frauds, and crimi alities;

  13 18 US,C §A § 1961(3),

  1 II. J, Inc, r. Northwestern Bell Telephone Co,, 492 U.S, 229 (1989)

  15 Compare Stephe s, Inc v. Geidenmnn, I c., F 2d 808, 815-16 (8 h Cir. 1992). See also, Ocean Energy 11, Inc,
    i>, Alexander & Al xa der, In , 8 8 f, 2d 740,748 (511' Cir. 1989)

  Ifi //.,/. I c, v. Northwestern ell Telepho e Co,, 492 U.S. 22 ,240 (19 9) (quoting former 18 U.S.C. § 3575(e)).


  Brief in Su ort of Pfaintiffs Third Amended Com laint.                                                 Page 8 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 20 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3585
                                      99-2 Filed 11/21/19 Page 19 of 35 PagelD #:
                                                            2632


                          a. all members of the e ter rise, including individual efendants, common
                              pu pose was to def aud the Plaintiffs, and to illegally obtain monies th ough
                              continuing acts of fraud, all membe s of the enterp ise, including the
                              individual defendants, shared purpose was to efraud the Plaintiffs through
                              continuing acts of material mis ep esentation of facts, A) all members of
                              the enterprise, includi g the i dividual defendants, c mmon an sha ed
                                urpose was to def aud t e Plaintiffs through the cont ui g illegal abuse
                               of trademarks in orde to sew confusio , and to ate ially isrepresent
                               facts, qualit of prod cts, origination of products, val e of products, and
                               othe facts du i g and afte the sale of insu ance products, B) all members
                               of the enterprise, including the individual defenda ts, com on and shared
                               pur ose as to defraud the Plaintiffs by obscuring the exact cor o ate party
                               Plai tiffs we e in fact engaged i conve satio with, in o der o sew
                               confusion a d to obscure the fraud schemes, and racketee ing activities, C)
                               all membe s of the enter rise, including the i dividual defendants, common
                               and shared urpose was to engage i a .si gle entity tradename fraud scheme
                               in orde to knowingly, a d purposefull commit acts of fraud in or e to
                               illegally obtai monies from the Plaintiffs, and D) all members of the
                               enterprise, including the individual defendants, and in ividual employees
                               of the ente p ises, as well as thi d party agents com on and shared ur ose
                               was to engage in a single ent ty tradename f aud scheme in order to
                               inte tionally, knowingly, and purposefully commit acts of fraud in orde to
                               illegally obtain mo ies f om the Plai tiffs, and to by furthe cats of frau ,
                               obsc re the racketeering enterprises i a ma ner to attem t to co vey the
                               acts of the enterprises as being normal a ap ro iate’ acts of business.

                2) continuity of structu e and personnel; A) all membe s of the e te rise, including
                    the indivi ual defen ants, and all of the employees of the e er rises, includi g
                    third party agents voice a continuity of structure as being with state fa m ’ and
                    B) ail membe s of the ente p ise, including the i divi ual defendants, an all of the
                    employees of the en erprises, i cluding third par y agents voice continuity of
                     personnel as being em loyed by “state fa m .

                3) a ascertainable structure distinct f om that inherent in the patter of racketeer ng,
                     all members of the enterprise, are distinctl separate corporate e tities from the
                      state farm group’ racketeering enterprise. A) Sta e Farm Mutual Automobile
                     Insurance Compa y Ls a distinctly different corpo ation (enterp ise) from the state
                     farm group’. Its sole registe ed urpose is to o erate as a cooperative to the benefit
                     its members’, who a e u chasers of a to obile insurance policies sold by State
                     Farm Mutual Automobile Ins rance Compan . B) State Farm Fire an Casualty
                     Com any is a distinctly different co ora ion (e ter rise) f om ‘the state farm
                     g oup’. Its sole registe ed urpose is to sell homeo ners issua ce policies. State
                     Far Lloyds is a disti ctly different corporation (ente rise) from, ‘the tate farm
                     group’. Its sole stated purpose is to be a ‘Lloyds’ lan p ovider as egulated b the
                     State of Texas, State Farm Ll yds Inc, is a holly owned subsidiary of State Fa m




  Brief i Support of Plaintiff s Third Amended Complaint.                                        Page 9 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 21 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3586
                                      99-2 Filed 11/21/19 Page 20 of 35 PagelD #:
                                                           2633


                     Lloyds and is a istinctly different co poration (enterprise) from the state farm
                     group . Its sole stated purpose is to act as the attorney of fact5 fo State Farm.
                     Lloyds, and T e various as of yet uni entified cor orate enter rises owned by State
                     Farm Mutual Automobile Ins rance Company a e distinctly sepa ate corporate
                     e ter rises from the state farm g oup’ an o erate under in ividual corpo ate
                     charters, and ow ership that is distinctly diffe ent from that of ‘the state fa m
                     group .


                4) the ictims, meaning two, the Plaintiffs, w o a e the ta get of the enterprises
                    activities to Defraud in order to un awfull obtai monies and properties in a
                     man e that affects interstate com erce,

           The State Farm Grou Enterprise c ntrols, conducts, manages, and a tici ates within the

  f aud and racketeering activities of t e mo e than 8 distinctly separate RICO violating ente prises
  whic comp ise the ‘long arms’ of the total state farm group RICO viola ing conglomerate, as
  RICO viola ing subsidiary enter rises. These association, in fac enterprises operating within ‘the
  state farm group’s RICO violating sche es exhibit hree st uctural features. As argued within the
  plaintiffs complaint, these a e ‘a u pose , elations i s a ong those associated wit                                   e

  enterprise and lo gevity sufficient to ermit those ass ciates to ursue the enterprise s urpose.

  Fu ther Plaintiffs com lai t clea ly sho s the Defendants co tin e to utilize t e fraudule t
  induceme t methodology i the abuse of words, terms, sym ols, devices an combinations the eof

  i a continui g patte o behavio sufficient to be conside ed as Defe dants’ ente rises regular
  way of conducti g their affairs involved RICO redicate acts, as an element of the conduct,
  conspiracy, and furthe ance of the fraud sc emes, and predicate acts of robbery, extortion, mail

  and wire fraud*7, as well as the ethod of sage in fraudulent in ucement meth dology. Clearly
  defining t e ‘o en-e ded ature of t e acketeering activities a d the Defe dants’ activities would
  indefinitely conti u if t e Plaintiffs did not file t is law suit, and most certainly ill continue
  in efinitely s ould the Plaintiffs not revail in t is matter. 17




  17 Vlcom, Inc,, 20 F.3dat 782 (q oting IIJ. lac,, 492 U.S. at 242-43). See alsoLibertadv, Welch, 53 F. d 428,445-
    446 (1st Cir. 1995) (s fficient evidence to defeat summary judgment where the defendants’ regular way of
   conducti g their affairs involved RICO predicate acts); CVLR Performanc orses, Inc, v, Wynne, 524 F. App x
   924 (4th Ci , 2013) (reversing dismissal w ere the alleged conduct projected nto the future with threat of repetition);
   Ab aham v. Singh, 480 F,3d 351,355-56 (5th Cir. 2007) (reversing dismissal because com laint sufficiently lleged
   open-ended scheme with multipl victims a d where the e is o reaso to sup o e that [the alleged misconduct]
   would not have continued indefinitely had the Plaintiffs not filed this lawsuit, ); AUwaste, Inc. v. Hec i, 65 F,3d
    1523, 1528-29 (9th. Cir. 995) (finding open-ended continuity where the RICO pre icates had. become efendants’
    egular ay of conducting business).



 Brief in Support of Plaintiffs Third Amended Com laint.                                                     Page ft)of24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 22 of 36 PageID #:
 Case 4:19~cv-00119-SDJ-KPJ Document3587
                                      99-2 Filed 11/21/19 Page 21 of 35 PagelD #:
                                                             2634



          Differe tiation between enter rises, parent-subsidi ries, affiliates and e ployees.

   State Farm Mutual Automobile Insurance Company (Defendant uto) is a distinctly different
    person / ‘enterprise5 than the ‘state farm group5 RICO violating enterprise. However, Defendant

  Auto jointly co spired- with he RICO Defendants and is vicario sly liable for acts of its
  employees18 under the respondent superior doctrine. Defen ant Au o is NOT a passive enter rise,

   but a bad actor in the advertising and marketing frauds, and a joint be eficial arty i the grou s
  ‘bundling5 fraud sales scheme, and be eficiary of the RICO violating en erprises. Further,

  Defendan Auto b its own admissio 19, is NOT The enter rise 20 which stole the Plaintiffs’
  fire lace, or extorte Plaintiff on multiple separate occasions. Defendant Auto is distinct f om
  subsidiaries21 it owns due to the feet:
                 a) Defendant Auto, an each of the subsidiaries owned by Defe d nt A to that a e
                     engaged in t e state farm group RICO violating enterprises, each perform
                     differe t roles within the ente rise.; and
                 b) Defendant Auto, acting in a conspiracy with t e RICO Defendants, uses t e
                      subsidiaries’ separate legal, incorporation to facilitate racketeeri g activities.




  18 Employees of RICO violating enterprises, and u suspecting employees caught un-aware and engaged within he
     RICO violating fraud schemes due to the instructions an directives is ued by the RICO Defe dant .

  i5> See Defendant Auto 1st Motion to Dis iss Pl intiffs First Amen ed Complaint, also eferencing Defendant Auto’s
    oral pleading st ting they were ot the same com any as State Farm Llo ds, and not esponsible fo the actions of
     ai , company.

  2(1 See, e.g. chofhld v. Firsf Commodity Corp, of Bosto , 7 3 F.2d 28, 32 (1st Cir. 198 ); Petro-Tech, Inc, v.
    Western Co. oj'N. Am 824 F.2d 1349, 1360 (3d Cir. .1 87); Davis v. Mut, Life Ins, C , of New York, 6 R3d 367,
    378-80 (6t Cir, 1993); D & SAuto Part , I c. r. Schw rtz, 838 F.2d 964, 967 (7th Cir. 1988); Liq id Air Co p.
    v. Roge . 834 F.2d 1297, 1304 (7th Cir. mi);Lulhiv. Tonk Co p., 815 P,2d 1229, 1230 (8th Cir. mi); Brady
    v. Dairy Fresh Prod cts Ca, 974 F.2d 11 9, 1153-54 (9th Ci . 1 92); Lamin . Air Li e iiois A s hi Iiti l., 901
    F,2d 404, 425 f5tli Or. 19 0 ; Yellow B Li es, I c, w Drivers Local Uni 639, 883 F.2d 132, 140 (D.C. Cir.
     1989), on reh g in part, 13 P.2d 48 (D.C. Ci . 1990); C Har ah v. ,/.C B a ford & Co., 37 P.3d 14.9 (4th Cir.
    1.994) (unpublished table decision) (noting that application of res ondeat superior under Section 1962(c) is novel
    issue in circuit, but declining to address issue here case could be disposed of on other grounds). But see Cox ,
    A dr L/.S. Steel & Carnegie, 17 F,3d 1386, 1406-07 (11th Cir. 1994) (rejecting the requirement that the culpable
    person be distinct from the enter rise an holding that espon eat supe ior may be applied, under Section 1962(c)
    where the corpo ate em loyer benefits Fro , the acts of its em loyee and the acts were: (1) related to and committe
    within the course of employment; (2) committed in furtherance of the corpo ation s business; and. (3) author zed or
    acquiesced in b the corporation), modified on other grounds, 30 F.3d 1347 (11th. C . 1994).

  21 in re CkmkStar Na e Le si g iiig., 727 F,3d 92 (6lh Cir. 2013)



  B ief in Support of Plaintiff s Third Amended Complain .                                                Pa e U of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 23 of 36 PageID #:
 Case 4:19-cv-00119-SD -KPJ Document3588
                                      99-2 Filed 11/21/19 Page 22 of 35 PagelD #:
                                                             2635


            Def dant Auto is both the central figure and the aggressor in the schemes to def aud the
  Plaintiffs22 and as such is vicariously liable for the ente prises acts purs ant to 18USC 1962(c).
  The Individual Defendants are entirely se arate perso s from the ‘enterprises, and sepa ate from

  the se arate, but jointly partici ating companies, which they ma age and co t ol23 from directors
  a d officers positions wit in t e allegedly sepa ate corporate enter rises, engaged in association
  in fact RICO io ating p e icate acts of patterns of racketi g activities24. Defe da ts Tipsor ,
  Fa ey, Smith, Harbert and Wey’s in erests a e u iquely separate from the members5 who

  allegedly control an ow State Far Mutual Automobile Ins rance Company, a d as, such should




  22 See, e,g,, Davis r. Mutual Life Im. Co, of New York, 6 F.3d 367, 378-80 (6th Cir. 1903); Liquid Air Carp. .
    Roge s, 834 P.2d 1297, 1306 (7th Cir. 1987); B a y v. Dairy Fresh Products Co., 974 F.2d 1149, 1154-55 (9th Cir.
    1992); Cox t>, Adnt r IJ,S. Steel & Car egie, 17 F.3d 1386", 1406*1407 (11th Cir. 199 ) (holding that respondeat
    superior liability may be assessed nde Section 1962(c) whe e the corporate employer benefits from the acts of its
    employee and tile acts were (1) related to and committed within the course of employment; (2) committed in
     furtherance of the cor oration s business; and (3) autho ized or acquie ced in by the corporation), opinion modified
    o other g oun s on eh g, 30 F,3d 1347 (11th Cir. 1994).

  23 Re es»». E st & Young, 507 U.S. 170, 178-7 (1 93). limitin the reach of 18 U.S.C, § 1962(e) by holding liability
    for conducting o ‘participating in the conduct of affairs o an ente pr se to perso s who exerc se a ma age ial
    role on the enterprises affairs

  2,1 Plaintiffs complaint s ec fically states Defendants Ti sord, F rney, Smith, Harbert, and Wey bande together in
    a cons racy o conduct, establish, manage, a d ope ate the state far group s affairs, and no merely JUST
    Defendant Auto’s affai s, S e U ite Foo & mm cial Worker U ion v, W lg een Co., 719 F,3d 849, 853-
    56 (7th Ci . 2013); C uz v. FXDireelDeale , LL , 720 F.3d 115, 121 (2d Cir. 2013) (noting that the requi e
    person/enterp ise istinction cannot be evaded by alleging that a corporation h s violated the statute by conducting
    the enterprise tha consists of itself lus all or some of its officers o employees ). s The state farm group’ is more
    than JUST Defen ant Auto, Plaintiffs com laint alleges an shows how De endants Tipsord, Famey, Smith, Harbert,
    and Wey conspired’ to commit a pattern of acketeering th t they could not individually accom li h on their own.
    Cr z v. FXDireelDe ler, LLC, 720 P.3d 115, 120*21 (2d Cir. 2013). AND Defendants Tipsor , Farne , Harbert,
    Smith, and Wey’s level o cooperation used bet een the indepen ent companies, including Defendant uto rose to
    the level WAY above the level of coo eration in ‘nor al commerci l transactions’ as it is inherently NOT normal
    of a handful of parties to hold the sa e position in as many companies, and conduct activities from officers and
    director ositions in subsidiary co anies, o ne by one arent com any working solely under trademark fraud
    scheme used by the Defendants, Inherently this is so abnormal, it’s shocking, and also unlawful, And as each of
    the Defendants (Tipsord, Farney, S ith, Harbert, and Wey) artici ated and managed the ‘state fa m grou ’ fraud
    scheme, and directly and indi ectly w ote, authorized and articipate in di ectives in separate enterpri es
    conducting the pre icate acts of extortion, robbery, mail and wire fraud, it is clea these ‘insiders’ not o ly
    knowingly helped implement RICO schemes, hey did ot provide ser ices, they actively manage and operate the
    affairs ofthe state far g ou ’. And participated in the co duct of the racketeering activities wit in the Defendants
    fraud schemes and crim nal enterprises. Dongel wlcz v. PNC Bank Nat I Ass n, 104 F. App’x 811 (3d Ci . 2004);
    Crichton v. Golden Rule Ins. Co., 576 F,3d 392 (7th Cir. 2009); Goren v. New Vision int’l, Inc., 156 F,3d 721,727-
    728 (7th Cir. 1998); In re Terrorist Attacks on Sept, i 1,2001, 349 F. Supp. 2d 765, 827-28 (S.D.N.Y. 2005), affd,.
    538 F.3 71 (2d Ci . 2008); Jubelirer v. M ste CardInCl, Inc., 68 F. Su . 2d 1049, 1053 (W.D. Wis. 1999); C
    Bear »>, Worldwide M rtg. Carp,, 354 F. Supp. 2d 789, 806-808 (W.D. Term. 2005)



  Brief in Support of Plainti ff s Third Amended Complaint                                                  Page 12 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 24 of 36 PageID #:
 Case 4:19-cv~00119-SDJ-KPJ Document3589
                                      99-2 Filed 11/21/19 Page 23 of 35 PagelD #:
                                                             2636


  be individually held liable25, and held independent from the financial resources of the corporate
  Defen ants, especially those of Defendant Auto,
                                        //. STANDING TO BRING CLAIMS

       Purs ant to .18 U.S.C. § 1964(c), Plaintiffs ave stan ing as (persons who ave sustained
  injur (and injuries) to businesses a d p opert , by reasons of the Defenda ts’ violation of 18
  U.S.C, § 1962.

       a) Plaintiffs relied upon the Defe dants gratuitous pr mises to 5pay for losses incur ed to
           Plaintiffs’ p operty in the amount of $5 million, in the eve t of a loss.
       b) Plaintiffs’ relied on Defendants continuous promises prior to the lire event i which
            Defendants clearly state state farm has you covere for $ 5 Million in losses to your
           property’.
       c) Defe dants’ fraud lent stateme ts a d fraudulent inducement of the| Plaintiffs constitutes
           conducts of frauds by wires and mails, an irectly caused the injury to the Plaintiffs after
           the fire event, as Plaintiffs relied o the assurances of the Defe dants.
       d) The post fire eve t activiti of the Defen ants, a d he Defendants’ acts of extortion and
           robbery, furthe injured the Plain i s in rohibiting the Plaintiffs ability to recover
           monetary losses to their property resultant f om the fi e and the Defend nts fraudulent
           denial of liability / es o sibility to make ayme ts pu sua t to the Defenda ts’ prior an
           congrue t assura ces that ‘state fa m h s you covered and you won’t suffer any further
            loss .
       e) Further, Plaintiffs have standing as a ties personall defrauded into buying insurance from
           a otentially i so vent insurer pursuant to 18 U.S.C. § 1962(c)26

  25 D fend nts Tipsord, Farney, Smith, Harbert, and Wey, are not complete outsiders, nor are they completely and
    st ictly, nor solely ope ating ithin oles of em loyment wi hin t e compa ies, owned by Defen ant Auto, but
    manage and participate in a l rge than uthorized enterprise, and managed s the sta e farm group’, as they manage
    their own a flai s within the state farm g ou ’ fraud ente rise Reves »>. Ermt& Yo ng, 507 U.S. .170, 185 (1993),
    ami ID, at 1.78-179, ami ID, at 190-19. Plaintiffs allegat ons re sufficient to demonstrate Defen ant Tip ord,
    Fa ey, Smith, H rbert, nd Wey played significant roles in directing the affai s of the ass ciation in fee en er rise
    known as t e ‘state farm g oup’ See, e,g,,Dayi<m Mo etary Assocs. v. Do aldso , Lufki , fettr fle Sees, Co p.,
    No. 1-C V-2050, 1 93 WL 410503, a *3 (S.D.N.Y. Oct, 14, 1993). also Br wn t>. La alle Northwest Nat l
    Bank, 820 P. Supp. 1078, 1082 (HD. 01. 19 3) (bo o er sufficientl alleged that defendant bank, which
    purportedly devised and implemented sc eme to dep ive borrowers of ight o notice of defenses to loan repayment,
    cont olle assoc ation-i -fact enterprise consisting ofagi'ou of co o ations); U ited Naif s, Co, i>. Equipment
    I s, Manager , Inc., No. 95-CV-0116, 1995 WL 631709, at *4-5 (E.D. Pa. Oct. 27, 1995) (plaintiff insurance
    co panies properly alleged that defen ants operated o managed association-in-fact enterp ise consisting of
      efendants and laintiffs th ough lle ed sche e in which defendants collected audit premiums from insu eds, an .
    thro gh fraudulent means, failed to account for p emiums and remi mone s to laintiffs); Matfio i>, Ma i e
    Midla B k, N.A., 875 F. Su . 86, 994-95 (E.D.N.Y. 1995) (declining to grant law firms motions to dismiss
    because attorneys or law firms coul have maintained an o erational or managerial pos tion n association-l -fact
    enterprise between creditors, law firms etained by credito s, and em loyees of law firms).

  26 See Oce En rgy II, I c, v, Alex der & Al xan r, Inc. 868 F. 2d 740, 747048 (5l!l Cir. 1 89). (reversing
    district cou t’s grant of summary, judgment nd holding that genuine issues of mate ial fact existed as to w ether
    the insure established factual causation and legal cau ation sufficient o have stan ing to bring RICO claim; in ured
    allege injury as a result of fraud by insurance agent in selling insurance products, and failu e to cover insured’s
    clai s.)


  Brief in Su po t of Plaintiff s Third Amended Complaint.                                                 Page 13 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 25 of 36 PageID #:
Case 4-19-cv-00119-SDJ-KPJ Document 3590
                                     99-2 Filed 11/21/19 Page 24 of 35 PagelD #:
                                                            2637



     Defenda ts conduct of the enterprises further fraudulent theft of Plaintiffs auto i surance
     policy benefits and the materially fraudulent assignment of liability* of the Defe dants5
     failures to protect the Plaintiffs in erest (fail re to provide garage space for Plaintiffs vehicles
     which resulted in damage to Plaintiffs* vehicles) to the Plaintiffs father resulted in inju y to
     Plaintiffs* businesses, Defendant Auto s articipation in the RICO enterprise, and materially
     misrepresentatio and fraudulent reporti g to a natio al database caused further injur to
      Plaintiffs’ pro erty and business. These post fire event acti ities caused both direct injuries,

      a d but for* inju ies27 to the Plaintiffs for had the Defe da ts NOT engaged Plaintiffs in the
      Defendants* bait and switch*28 a d single entity fraud sc e es, Plaintiffs would not have been
      i jure by the res ltant fraudule t acts, and racketeering activities of the Defenda ts*
      enter rises, ith the intent to def aud the Plaintiffs in order to unlawfully obtain monies and
      p operty ‘ in the ha ds of the Plaintiffs*29 through the Defenda ts enterp ises com lex schemes,

      fra ds, and racketee ing activities.


               Width a d Rrcatlfh of Iiijuries to properties a d
             mwri atelv relate to Defen a ts Frauds, crimijm
                                     d Racketeering enterprises.

      Plaintiffs have been injured in their businesses and properties by con uct of the Defendants
  schemes30., and long ru ing a d separate ove time predicate c imi al acts constituti g the




  27 Holmes r. Sec . Investor Pro . Ca p., 503 US. at 267-74

  28 Dmz v. Gates, 420 F3d 897 (O"1 Ci . 2005)

  » n n.S.C.A. 81341. See also Fl ida Software S ., I c, r. Qlllimtl dMsS lSSS s 46 F- s«PP«.2d 1776,
    1281 CM.D. Da, 099). in the hands at also includes monies and pro erties in the hands of the plaintiffs the
    Defendants fraudulent inducement phases of racketeering activities an fr uds durmg the *.016 traudu ent
    inducement sales frauds by th m ils and wires, the 2012 and ongoing use of nat onal advertising fr ud schemes
    the July 2017 fraudulent and extortive sales activities to obtain monies for a product the Defendants ha htady
    'c nceled , and the Febru ry 27 / A il 7th, fraudulent inducement, extortions, n use of wires to convey extortive
     statements In order to rob the Pl intiffs lire place property,

   » A to defraud -*» <                                                        'f          ? f SS?
                               » WtirliriifacMerch. Sem,.M£,. No. i)2-CV-2S0S, 1993 WL 8340 (N.D. 111. Jen. 8, 199 ).
     judgment aff , 20 F.3 771 (7th Ci . 1994).

                                                                                                         Page 14 of 24
   Brief in Support of Plaintiffs Thi d Amende Complaint.
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 26 of 36 PageID #:
 Case 4:19-cv~00119-SDJ-KPJ Document3591
                                      99-2 Filed 11/21/19 Page 25 of 35 PagelD #:
                                                             2638


  violations of 18 U.S.C. § 19 1 Including mail and wire fraud31, extortion32, and robbery33.

  Pl intiffs suffe ed injuries due to the Defendant s co duct of acketeering activities , predicate
  acts34, and proximate causes, and further s ffered b t for’ inju ies35 in fact Plaintiffs injuries to • * * §


  •u Criminal mail fraud involves (1) a scheme based on an i tent to defrau ; and (2) the use of the mails to furthe
      that scheme. I re Sumitomo Copper Lidg., 995 P, S pp, 451,455 (S.D.N.Y. 1998),

  n To prove exto tion u der t e Hobbs Act, the Court held that: a plai tiff must show that the defendant actuall
      obtained or sought to obtain property through w ongful means, Id., 537 U.S, at 407, Accord Scklutv a. U ited
      States, 133 S. Ct, 2 20 (2013). It is not enough if the defe dant merely deprived the la ntiff of its property. Id.,
      537 U.S. at 401 -07. Accordingly, Plaintiffs in alleging ultiple acts of extortion showed the Defendants exto tive
       and forcible statements placed Plaintiffs in fear of their physical safety, and fear of the s fety of their ro erties
       and businesses, factually Plaintiff Va derbol was at the period of extortion in ery frail health, and required
       constant a d consistent care, a mea ured Mow stress living envi onme t, and carefully . anaged diet, the
       Defendants threats place Plaintiff Quinn in fear of their joint safety, and the surety of the Plaintiffs income from
      t e Plaintiffs business pro erties and business o erations, Defendants threats, and robbery denie Plaintiffs of
      these requi ements and injure the Plaintiffs pe sonally, an in propert an usiness. As defined in 18 U.S,C, §
      1951(b)(2) ' and each act of robber constitutes a pre icate act in violation of 18 U. .C. § 1961(1)

      Plaintiffs’ claims of robbery stem from the Defendants unlawful taking nd obt ining of the Plaintiffs ersonal
        ro erty from the Plaint ffs, and in the resence of anothe , against the Plaintiffs will by th eats, and Plaintiffs
      fear of injury to the Pl intiffs pe son and p o erty, and relatives of the Plaintiffs fa ily as defined in 18 U.S.C.
      §
      'l81951(b)(1),  lso known as The Hobbs Act' and each act o robbery constitutes a redicate act in. violation of
          U. .C. § 1961(1)


  H 18 U. .C. § 1961(5) defines a atte n of acketee ing activity equiring a (east two acts of racketee ing behavior
      the last occurred within ten year of the comm ssion of the prior racketeering activit . n Sedima, S. P.E.L v.
      Imrex C ., Inc,, 473 U.S. 79.496 n. 14 ((985). The Supreme Court defined a attern as enco assing criminal
      acts that have the ‘same o simila u poses, esults, partici ants, victims, or methods of commission (ail of these
      as a gued and alleged in the Plaintiffs Complaint exist in this matter in attern, consistency, and relatedness) or
      otherwise interrelated by distinguishing characteristics and are not isolated events , in arguing and alleging
      Defenda ts ‘patte ’ an p edicate acts Plaintiffs considered and lied, t e d recti es of the 7rtl Circuit in
      Morgan v. Bank of Waukegan, 804 F.2 970 (7th Ci . 1986), in reviewing the Plaint ffs co plaint for ade uacy
      in alleging a pattern of unl wful conduct; (1) the nu ber of predicate acts; and (2) the variety of edicate acts;
      ( hich in this matter extend nto hundreds of redicate cts of wire frau , ore than 1.0 acts of mail f aud, four
      distinctly separate acts of extortion, at least five distinctly separate an different acts of robbery.) and (3) the
       length of time over which the pre icate acts were committed;(whic in this m tter as alleged by the Plaintiffs has
      existed ove a per o of more than seven yea s ove all and directed t the Pl intiffs solely for a durat on, of more
      t an t ree years)(lbr a clear visual n erstanding of points 1,2, and 3 lease see Plaintiffs aid to.the court, attached
      as exhibit 1 hereto) (4) the nu ber of victims; (in t is atter t e Plaintiffs (2 arties) (5) t e existence of sepa ate
      schemes; (in this atter, ie establishment of the ‘single entity f aud schem , and derivative bait and switch frauds,
      del y nd denial frauds, an the post five jury criminal acts of extortion and robbe y of the jointly connecte
      and. ope ating ente p ses, all using the same single entity fraud scheme to obscure the ente rises, a d confuse,
      deceive, and d f aud the Pl intiffs as a common thread) and (6) the occur ence of distinct injuries, (which in this
      matter are directly an proxiniately cause nd distinctl attache to the frauds, schemes, acts, and patterns of the
      Defendants) See Morgan v, Bank of Waukega , 804 F.2 70 (7th Ci . 1 86). 33Id, t 975. Ifae stapdard isgd
      in eview bv the Plain iffs is o e stringent than the stan a d typically applied by the 5th CircuiTs MuUMe cis
      test’ See: See 11AG.S. Coutu e, Inc. v. Hya t, 774 F,2d 1350 (5th Cir. 1985)

  35 Plaintiff njuries ere pecunia y in. nature, and directly to proprietary inte ests, See, e.g„Grogan v, Pl tt, 35
      P,2c1 844, 848 (Uth Cir. 1988). Fu the the losses suffe ed by the Plaintiffs were concrete in nature, ee In re
      Tax ble Mun. B nd ec .Litig., 51 P.3d 518,523 (Sth Cir. 1995); Fleischhauer v. Feltner, 879 F.2d 1290,1299
      (6th Cir, 198 ); Imag eering, Inc. v, Kiewit Pac, Co., 97 F,2d 1303, 1310 (9th Cir. 1992); Be g v. Fi st State


  Brief in Support of Plaintiff s Third Amended Complaint.                                                     Page 15 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 27 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3592
                                      99-2 Filed 11/21/19 Page 26 of 35 PagelD #:
                                                             2639


  property exceeding $8 Million, and Plaintiffs inj ries to business’s exceeding $70 Million are
  factually and proximately caused by Defendants violations of 18 U.S.C. § 1961(1).


       Defendants’ many RICO violating enterprises operated four distinctly individual RICO
  violating patterns of behavior and racketee i g activities. Due to Defendants knowingly, fraudulent
  represent tions made i the Defendants actual use of the mails and wires to further the Defen ants
  fraud sc emes36, and furt er acts of acketee ing including e tortion, and robbery conducted by




       fm. Co., 915 F.2d 460, 464 (9th Cir, 1.990); In re Brklgexlotie/Fimtom, Inc. Tires Pr ds. Liab. IMig., \ 55 F,
       Supp. 2d (0 , 1.090 (S.D, lad. 2001) (dismissing RICO claim ag inst car and tire manufacturers in defective tire
       class action because threat of f ture harm and iminished value of ca s and tires was insuffic ent to establish
       concrete monetary loss), rev d on other grounds, 288 F.3d 1012 (7th Ci . 2002); Jmevlc v. KuM, No. 00-CV-
       10113,2002 WL 84624, at *5 (E.D. Mich, Jan. 4,2002) ( ismissing RICO claim ba ed on lleged extortion here
       plaintiff refused to p y any extortion money), a d are ascerta nable and defin ble’, an as Pla ntiffs s ated
       included, the Plaintiffs inability to use or conduct their busines e , due to the loss of operational ability caused by
       tli fr udulent acts, schemes, frauds, and criminalities of the Defendants, includin the Plaintiffs inability to
       transfer property f om the businesse , co duct business operations, and obtain income from business operations,
       due to the loss of in-han credit facilities, underwriting, nd operating ca ital directly due to the pred cate acts,
       and frauds of the Defendants, .fee,* Isml< Tr mbull Sav. & loan Co., 169 F.3 390, 396-97 ( th Cir. 199 )
       (concluding that plaintiffs had standing to bring RICO action hen camping reso ts file for bankru tcy, becau e
         bust-out scheme to defra d buyers was com le e by the final fraudulent act of placing the p operty into
       bankruptcy). Further courts have permitted business plaintiffs to recove for pecuniary injuries to intangible
       business asset such as Plaintiffs intellectual roperty and held equity, and established value of business conce ts,
       and incomes which could have been obtained by the Plaintiffs, had they not been, injured in a but for’ ma ner by
       the Defen ants frauds, nd racketeering activities. See, e,g Ge ty r. Resolution T ust Corp., 937 F.2d 899, 918
       (3 Cir. 1991) (no ecovery under RICO for hysical and emotional injur es due to harmful, ex osure to toxic
       waste); Hughes v. Tobacco I st., I c., 278 F,3 417,422 (5th Cir. 2001) (damages from smoking-related illnesses
      were ersonal injuries, not injuries to business or propert sufficient to p ovide basis for RICO clai ); D ake v.
      B. F. G d ich C ., 782 F,2 638,644 (6th Cir. 1986) (same for damages fro ill ess a d poisoning); Pilki gto
      v. U ite Ai li e , 112 F.3d 1532, 1536 (1 Uh Cir. 1997) RICO plai t s ay recover damages for harm to
       business an roperty o ly, not fo e otional and ental distress suffered by alleged harassment following n
      airline pilots’ strike); Gr ga v. Platt, 835 F,2 844, 8 (11th Ci . 1988) (monetary damages arising .from
      personal i juries not recoverable under RICO); Burnett v. At Baraka Ittv. an Dev, Ca p., 274 F. Su p. 2d 86,
      100-102 (D.D.C. 2003) (victi s of September 11 te rorist attack s ffered e sonal injuries, not inju ies to busi ess
      or prope ty sufficient o confer RICO standing); Dymit v. Am, Bran s, Inc,, No. 96-CV-l 897, 1.996 WL 751111
      (N.D. Cal Dec. 31, 1996) ( amages arising from alleged physical and verbal abuse clue to reminding smokers not
      to smoke in certain area and injuries f o second-hand s oke not recoverable under RICO); J es v, L -O-
      Tmte Pr ., Inc,, No. 88-CV-7716, 1.989 WL 61852 (S.D.N.Y. June 7,1989) (same for ersonal injuries caused
      by use of defendant’s product); Ra e v, Me tro ic C p„ 696 F. Su . 1273, 1274 (D, Minn. 1988) (same for
      damages from injuries caused by malfunctioning ace aker); McMurtr v, B a fiel , 654 F, Su p. 1.222, 1225
      (E.D. Va. 1987) (s e for ersonal injuries arising from omestic elations ispute); .Po/ifor t>, Pohlot, 664 F.
      Sup . 112, 1.1 (S.D.N.Y. 1987) (same for victim of failed mu der-fo -hi e sche e); Ca pbell v, A.K Robin
      Co,, 615 P, Supp, 496, 501 (W.D. Wis. 1985) (same for injuries caused by birth control device).

  36 S e Wi o a, Fi t Midwe t Ba , f Poplar .Bluff, 1 7 P.3d 402 (8th Ci , 199 ), See als In e Sumitomo
       opper Litig,, 995 F. Su , 451, 455 (S.D.N.Y. 1998) (noting that eleme ts of mail fraud are more b o dly
      define them element of commo law fr u ).


  Brief in S pport of Plaintiffs Thi d Amended Complaint.                                                       Page 16 of24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 28 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3593
                                      99-2 Filed 11/21/19 Page 27 of 35 PagelD #:
                                                           2640


  the defendants'' e terprises, as alleged within the complaint the but for causes are ot

  unfores eable:

       1. as had the Plaintiffs ne er been fraudulently induced they would not have been i jured.
           And;
       2. as had the Defendants not engaged in delay frauds purposefull and willfully engaging n
           f auds to avoid delivering the ‘cor ect p oduct sold5 to the Plaintiffs and then had the
           Defe dants in a r p d and timely man e pai the Plaintiffs $5 Million for losses due to the
           fir   vent. An
       3. ad the Defe d nts not acte in a rposefully n g igent manne not to p otect t e
          Plaintiffs automobile assets (by rovi ing garage space, or accepting liability fo damages
          fo failure to maintain the criteria of the auto-policy during the period of recove 5 di ectly
          prevent ng the Plaintiffs from being damaged or labeled as ‘high-risk ) the Plaintiffs would
           not have been injured,
       4. Furthe , had t e Defen ants NOT acted in a f audulent a d c iminal manner to deny the
           Plaintiffs claims under the ‘correct cont act s l the Plaintiff, And;
       5. had the Defendants not actively extorted t e Plaintiffs in order to rob the Plaintiffs ersonal
           property (firepl ce). And
       6. Had t e Defendants actually ke t the Defendants romises to obtai a lawyer hired to
           recover the losses not paid by ‘state fa ’ as art of litig tion against the negligent builder,
           then t e Plaintiffs losses would have been limited only to the risk of recover in litigation.
      7. However, as the Defen ants not only exto ted the Plaintiffs on multi le occasions, and
            a. robbed he Plaintiffs of ssets, property, and monies,
                 b. and then ttem ted to transfe all blame of all the events to the Plaintiffs, including
                     the damage to t e Plaintiffs vehicles, in breach of the contract the Defendants were
                     stating was the basis of the amounts the lawfully had to pay to th Plaintiffs,
                 e. and then the fraudulent report ng of the Plaintiffs as high risk, hile actively
                     delayi g a d denying the Plaintiffs the mo ies and resources require to o e ate,
                     and expand thei growing businesses, the esultant damage to the laintiffs
                     businesses is not only foreseeable, its undeniable,


      Plaintif s clearl elied on Defenda ts to provide the $5 Million insurance coverage
  purchased37 and the fraudulently promised io to the fi e eve t38, A d Plaintiffs’ clearly relied
  on Defendants, to make estitution in a timely manne in the amount of $5 Million for fire losses
  post fire event,39 Furthe Plaintiffs clearly elied on the Defen a ts to adequately p otect




  37 During the Defen ants RICO violating inducement by fraud phase.

  3S During the Defend nts’ RICO violating “Delay by Fraudulent promise and represent tion hase.

  39 Du ing the Defendants’ RICO viol ting Denial by Fraud and criminality” hase



  Brief in Support of Plaintiffs Third Amended Com laint                                           Page 17 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 29 of 36 PageID #:
Case 4-19-cv-00119-SDJ-KPJ Document 3594
                                     99-2 Filed 11/21/19 Page 28 of 35 PagelD #:
                                                            2641


  Plai tiffs from further injury40 *. In failing to prohibit damage to Plaintiffs vehicles45 (as presc ibed
  in the fraudulent Lloyds contract) Defendants caused the events42 the Defend nts l te used to

  further i jure the Plaintiffs.
                                    B t for I juries to Plain iffs Busi esses
          When the Defendants interstate commerce affecting e terp ises43 f audulently placed

  blame upon the Plaintiffs .fo such damage to vehicles which directly prohibited the Plaintiffs fro
  obtaining underwriting required for usiness invest ents, and business growth. 1 he actio s of the

  Defendants directly deprived the Pl i tiff of business income, value and growth erived from the
  i vesto s monies, and the ability to operate said businesses, Ha Def ndants not e gaged in the
   bundling scheme, as art of t e ‘bait and switch’ sche e, Defendants would have been unable

  to fraudule tly transfer liabilit to the Plaintiffs for the Defendants failures and frauds.


           Pointe ly, t e fraudulent stateme ts led directly to the Plaintiffs inju ies, and the fraudulent
  acts of robbe y of Plaintif s auto policy benefits, by the RICO violating ente prises, and the
  Defendant Autos collusive fraudulent re o ting to national databases caused the injuries to
  Plaintiffs businesses, These direct to inju ies causation by violations establishes a clear p oximate44


      olmes v. Sees Investor Prot Carp,, 503 U.S. at 271

  ,l by failing to provide garage space to prohibit damage by hail to Plaintitfs vehicle during the Defe ants RICO
    violating Delay by Fraudulent p omise and representation phase

  ,J Northeast Wome s O , I c, v, MeMo agte, 868 P2d. 1342 (3r<1 Cir 1989)

  43 Congress s inclusion i § 1962fc) of enter rises whose activities “affect interstate or .forei n commejceTyilhsi.
      emonstrates that a profit-seeking motive is u necessary; “Aiiej t mgesMmhiianjtave a dej gnmlJnQuence n
    interstate or foreign co erce without aving i s own protlt-seekjMj tivosf Na I O g, for W e , I c, »*.
      c ehffer, ~51Q U.S. at 258. (1994). In all of the jointly operating an pa tici ating interstate comme ce affecting
    enterprises operated and anaged by the Defendants activities after the fire event, in fu therance of the o iginal
    fr udulent schemes and racketeering activities, and due to the fr udulent joint participation in the single entity
    trade ame fraud schemes and elated confusing, deceptive, and u lawful usage of t adenames, wor s, terms, and
    representations of co ercial ctivities, and co mercial persons characteris ic diffe ence between co porate
    ‘pe sons’ owne by Defenda t Auto, conducting and participating in the fraud schemes a d criminal activ ties us
      irecte , and managed, in a employmen or association ma ner, the furthe acts of fraud, extortiott and robbe y
    p edic te act , and usage of mail an wires to delay, deny, efr u , and inhibit the Plaintiff do not requite a income
    motive, or economic motive, factually as the ente prises are so intertwined, operate across state lines, and paid
    the Plaintiffs across state lines, an . in using a multi-interstate commcree nexus to con uct said ay ent tlirough
    multi le interstate com erce co anies is sufficient to sup ort the Plaintiff IS V.S.C § 1962(c) claims, and
    associated U U.&C § 1962(d) claims,

  * 1 Herni Gro p, LLC v. City f New York, 5S9 U.S. 1 (2010). e hasizing the irect rel tionship theor and the
    Plaintiffs harms are directed tied to the conduct of the Defendants enter rises i every aspect to the Defe ants
    enter ises frauds, and elated acts of extortion, and robbery tied to the Defenda ts ctivities attempting to continue


                                                                                                           Page 18 of24
  Brief in Su port of Plaintiffs Third Amended Com laint.
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 30 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3595
                                      99-2 Filed 11/21/19 Page 29 of 35 PagelD #:
                                                            2642


  ca se* 45 46. In s ort, had Defendants not fraud lently engaged Plaintiffs, and then fraudulently abused
  Plaintiffs other assets in the control of the Defendants, then Plai tiffs would NOT ave been
  injured to their business due to the Defendants fraudule t reporting to the national database, which
  denied Plai tiffs ability to obtain underwriting and usiness investment which was already
  approved for fu ding.


                           III. Liability of Defendant Auto, and other Defe da ts
                                       under 18 IJ.S.C. 8 1962(a). (h\ and fdi

            18 U.S.C. § 1961(a) and 18 U.S.C. § 1961(b) do not deal with the notion of conducting a
  se arate nterp ise and as such the person/ente prise distinction does ot ap ly to violations of
  sections 1961 (a) or (b) K\ As such, Defendants Auto, Fire and Indivudual are liable under
  RICO as each benefit f om an infusion of racketeeri g income , a d they are ot mere ta gets, nor

  a e he passive instruments of racketeering schemes.47 Accordingly, a d in eference to the


    to defraud the Plaintiffs by unlawfully extorting the Plai tiffs into complying with terms and conditions of a
     canceled contract, which the Defendants enterprises were attem ting to enforce provisions upon the Plaintiffs
    while ignoring the contracts provisions which bound the .Defendants enterprises, and the the furthe frau s of the
    Defendants enterprises to inju e the Plaint ffs due the Defendants conspiracy and frauds to cover-up the
    Defendants frau s, schemes, and c imin l ties cond cted by the various enterp ises owned, anaged, an /or
    operate by the Defendants.

  45 Atm, 547 U.S. at 456-60.

  46 See, e.g.fIJglitmiig L be, Inc. i\ Wifco Carp., 4 F.3 1153,1190-61 (3d Cir, 1993) (collecting eases but ruli g on
    other grounds); Sheari . E.F. H tto Group, Inc,, 885 F,2 1162, 1165 (3d Cir. .1989), abrogated by Beck t>.
    Prupix, 529 U.S. 494 (2000); Petro Tech, Inc. v. Wes e n Co. of N. Am., 824 F.2d 1349, 1361 (3d Cir. 1.987);
    Bushy Crown Supply, luc„ 8 6 F.2d 833, 841-42 (4th Cir. 1. 90); ./w e Bu zynsM, 989 F.2d at 743; Landry, 901
    F.2 at 25; Mas! R F rd City Bank & Trus C ., 119 F.2d 397,401 (7th Ci . 1985); Hameo, Inc, Am. NaCf
    Bank nd Trust Co. of Chicago, 747 P.2d 384,402 (?th Cir. 1984), aff d, 473 U.S. 606 (1985); Schreibe Distrib.
    Co. r Serv-Weli Fu iture Co., 806 F,2d 1393, 1398 (9th Cir. 1986).

  17 As Defendant Auto is a central figure an aggressor1 in t e ‘state farm grou ’ fraud schemes, and Defe dants Fi e,
    Lloyds, nd INC are central aggressors in the scheme , frauds an c iminalities, nd patterns of racketeering
    activities p e icate acts. See, e.g„ Davis v. Mut al Life Ins. Co. f New Yo k, 6 F.3d 367,378-80 ( th Ci . 1993);
    Liquid Air Co p. v. Rogers, 834 F.2d 1297, 1306 (7th Cir. 19 7); B a y v. D ir Fresh Pro ucts Co„ 74 F.2d
    1149, 1154-55 (9th Cir. 1992); Cox v. Adnpr U.S Steel & Ca negie, 17 F.3d 1386, .1406-1407 (11th Ci . 1994)
    (hol ing that respondeat superior li bilit may be ssessed under Sec ion 1962(c) here the corpo ate e loyer
    benefits from the acts of its employee and the act were (1) elated to and committe withi the course of
    e loyment; (2) committed in fu therance of the corporation’s business; and (3) autho ized or cquiesced in by the
    co oration), opinion modified on other ground on elr'g, 30 F.3d 1347 (11th Cir. 1994). As such, res ondent
    su erior is a ro riate as each of the Defendant co anies employees have related to, or committed unlawful and
    criminal acts which violate RICO, an the Defendant companies have benefited, the acts of the Defendant
    co panies e ployees were com itte in furtherance of die corpor tions’ affairs and busi ess either fraudulently,
    or by cont act, and the Defendan co panies eithe acquiesced to the state farm g oups schemes, or authorized them,
    for conduct and participation of the Defend nt Companies employees, who then received ay ent for the ‘se vices
    rendered to the state farm group’, and the ente prises.


  Brief in Su po t of Plaintiffs Third Amended Complaint.                                                Page 19 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 31 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3596
                                      99-2 Filed 11/21/19 Page 30 of 35 PagelD #:
                                                            2643


  Plaintiffs claims pursuant to 18 U.S.C. § 1962(d) conspiracy claims where t e Plaintiff alleged the
  Defendants conspired to violate 18 U.S.C, § 1962(c), the Defendants (meaning all Defendants)
  need ot agree to operate or manage the 4enterprise\ w ether the enter rise be the state farm

  grou conglomerate RICO violating enterprise, or any of the RICO violating 'subsidiary’
  association in fact e ter rises, or the corporate enter rises, which harbo ed the association in fact

   RICO iolating ente prises.48 Further, this Court sho ld recognize the intracorporate con pi acies
  of the Corporate Defendants because cor orations and their subsidiaries a e distinct legal entities,
  a d therefore, agents are liable for thei own cons iratori l actions. 9 And the acts of the

  Defendants directly ose to a level of 'racketeering activity’ including the corporate Defendants
  engagement a d participation in wi e and mail frauds, and direct acts of extortion and robbery in
    artici ation and co duct, as well a , defense of the state fa m grou 5 fraudulent inducement sales,

  bait and switch sales frauds, and fr ud lent ma keting p actices committe by interstate use in
  co merce of the mails and wires, in o de to fu ther the Defendants fraud schemes to illegally
  obtain monies and ro erties from the Plaintiffs.


            The Defen ants are liable pu suant to Plaintiff ’ 18 U.S.C. § 1962(d) claims as the
  Defendant kno ngly agreed to facilitate the others who o erated and managed he state farm
  group5 conglomerate RICO violating enter rise, or any of the RICO violating ‘subs diary’
  association in feet enterprises, o the corporate ente prises, which harbored die association in .feet

  RICO violating enter rises50




  18 See Salinas r. U ited t tes, 522 U.S. 52, 63 (199?) (holding that <s[a] conspiracy may exist even if a conspirator
    does not agree to commit or facilitate each and every a t of the substantive offense. ),

   9 See K'mvin s>. Price Comme ts Corp,} 391 F.3d 1323, 1327 (l lth Cir. 2004) ( ejecting contention that
     intracorporate cons iracy doctrine” bars 1962(d) clai agai st a cor oration and its agents); Web ter i>.
    Omnitritio int i, Inc., 79 P.3d 776,787 (9th Cir, 199 ) (holding that, for pur oses of the RICO statute, corporation
      ay conspire with its officers); ris /w/ O , Inc, r, Arnett, 875 F.2d 1271, 1281 (7th Cir. 1989)

  50 B ouwer v, R ffen p rger, H ghe & Co,, 1 9 F.3d 961 (7th Cir. 2000). ee also MCMPartners, Inc,, 62 F.3d
    967; Uni ed tates v, Quintanill , 2 F.3d 14 9,1485 (7th Cir. 1 3); Unite States v. t rred, 55 F.3d 1525,1547
    48 (11th Cir. 1995); Tonnemacher v, Sasak, 859 F. Supp. 1273, 1277-78 (D. Ariz. 1994); Fid, Fed. Saw & loan.
    ri.v. h/,830 F. Su p, at 261; Jones v. M ri ian Tower A artment , Inc,, 816 F, Su p. 762,772-73 (D.D.C. 19 3).
    and B ouwer, 199 P.3d at 67.



  Brief m Sup ort of Plaintiff s Third Amended Complaint.                                                  Page 20 of 2
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 32 of 36 PageID #:
 Case 4:19-cv-00119-SD -KPJ Document3597
                                     99-2 Filed 11/21/19 Page 31 of 35 PagelD #:
                                                            2644


                                               IV. Plaintiffs Relia ce.
            Plaintiffs Complaint dequately pled plaintiffs reliance5 at each step of the Defendants
  long running fraudulently operating enter rise schemes, Plaintiffs s owed they relied upon the
  truthful epresentation and good faith of the Defendants enter ises through the A thro g E stages
  of the tate farm group conglomerate enterprises5 busi ess model In Bridge, the Su reme Court

  stating holding sa plai tiff asserting a RICO claim predicated on m ilfra d need not show, either
  as an element of its claim o a a prerequisite to establi hing p oximate causation, that it relied

  on the defen ant' alleged misrepresentations,st According to the Court, a showing of first-party

  relia ce* is ot necessary to ensu e that there is a sufficiently direct rela ionship between the

  defendants w o gful conduct and the plai tiffs injury to satisfy the proximate-cause p inciples
  articulated in Holme an Anza. 51 52 However, Plaintiffs showed reliance In or er to establis the
  ‘but-fo * causation, as the Plaintiffs signific ntly relied pon t e misreprese tations made b the
  Defe da ts, at each stage of the Defendants complicate , complex, an int icate conglome ate

  ente rise f aud and racketeer ng model, as conducted, anaged, and directed by the Defe dants,

  and Plaintiffs clearly st ted they ha no reasonable way of knowing the mi re resentations of the
  Defen ants were false, due to the continued and pervasive volume of false promise , frau ulent

  representatio s and mischaracte izations as to the Defendants commercial activities, an ‘perso s’,

  to the Plaintiffs etrime t, by reason of5 4each.’ ac of the Defe dants’ ‘staged and progressive’

  fraudule t operation conducted a d ma aged by the Defe da ts, di ectly n indirectly,


                                                 V. In Conc usio ,

           The Plaintiffs complaint may o the urface seem long, and repetitive, however but due to
  the complexity of the racketee ing conglome ate, and the requirements to show direct injury by
  acts of fraud, a d racketeering combine w th the equirement to establish a ‘but fo * causation of

  i ju y and the requirement to demonstrate he Pl intiffs i ju ies ere ‘by eason of of that*
  fraudu ent act53, and such inj y occu red d e to the laintiffs detrimental reliance. The Plaintiffs


  51 Bridge v, Phoenix Bond & hutem. Cm, 553 U.S. 639,6 1 (2008)

  52 hi. at 657-658

    See, e.g.J re Actinmmne Mktg, LMg., 614 P. Supp, 2d 1037, 1052 {HD. Cat. 2009) (granting motion to ism ss
    class ac ion RICO claim, citing Bridge, and stating that f jlaintiffs have not put forth any specific allegations that
    anyone,.. relied on defendants’ ur ortedly f au ulent misrepresentations to cause the injury ), aff , 464 F, App x
    651 (9th Cir. 2011 .


  Brief in Su port of Plaintiffs Third Amended Complaint.                                                    Page 21 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 33 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3598
                                      99-2 Filed 11/21/19 Page 32 of 35 PagelD #:
                                                              2645


   were re uired to fully allege, argue, and demonstrate that no event occurred to constitute an

   intervening cause breaking the chain of causation54. Plai tiffs complaint frames the conduct and

   complexity of the enterp ises and establis es a common exus of mis sage of words, terms,

   symbols, and phrases use to sew confuse and dece tion which the Defenda ts the benefit from

   eithe through the illegal obtaining of mo ies a d p operties, or by the usage of words in order to
  deceive parties as to the conduct and the commercial cha acte istics, and act vities of the RICO
  violating enterprises,



            Plaintiffs complai t thoroughly, s ecifically, and particula ly in as simple, a b ief a
  manner as possible, when outlining a complex fraud scheme and racketeering enterp ises

  con ucting interstate f aud schemes, and interstate comme ce affecting patterns of acketeeri g

  behavior, with thei associated criminalities, including robbe y, and extortion. Which are
  co ducted, organized, operated and ma aged by five individual defendants who conspire to
  conduct association in fact enter rises, each conducting a unique enter rise o eration hich

  consisted of seven disti ct, uniq e and u lawful enterprise o eration which each e gaged in
  p edicate acts which violate the RICO statute, The enti e conglomerate operational matrix exis s
  in s many as 25 i di idual cor o ate entities, however, the four corporate ente prises which

  harbored the associatio in feet enterprises, and disti ct oper tions which co d ct and                         ticipate
  in RICO violating activities, in a patte n of racketeeri g activity cond cting more than two
  predicate acts each, are defined and illust ated within the named corporate defe ants, all manage ,
  and o erated by the five indivi ual Defendant Tipso d, Far ey, Smith, Harbert, and Wey who
  conspired to establish and operate the state farm grou enterprise, and controlled the ce tral

  methodology used to defraud, and the operatio al enterp ises conducting racketeering activities.




  54 Bri ge p. Phoe ix B nd & I eoi Co., 553 US, 639, 661 (2008) AND I . at 659 ( By the same token, the absence
    of f rst-pa ty eliance may in so e cases tend to show that an injur was ot sufficiently direct to sat sfy § 1964(c) s
    proximate-cause requirement, but it is not in and of itself dispositive ). AND I , (emphasis in or ginal)
    ( Acco dingly, it may well be that a RICO plaintiff alleging injury by reason of a pattern of mail fraud ust establish
    at least thir - arty reliance in order to prove causation”).




  Brief itt Support of Plaintiff s Third Amended Com laint.                                                  Page 22 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 34 of 36 PageID #:
 Case 4:19-c -00119-SDJ-KPJ Document3599
                                     99-2 Filed 11/21/19 Page 33 of 35 Page!D #:
                                                           2646


           The Plaintiffs complai t is plead as simply as possible, with Q S short of statements as
  possible, and directly and particularly as possible due to the complexity of the racketeering
  enter rises, and in consideration the Defendants E enterp ises ongoing pattern of dispositive

  motions actice and the Defe dants long unning history of NEVER admitting any guilt, or
  responsibility, even afte a fi l judgment and monetary awa d is made i favor of a opposing
  pa ty, after trial an fi i gs are made. In short the Defendants have a pattern of established
  behavio that i cludes a ecalcitrant co o ate cultu e due to the nearly unlimited resources deri ed

  f om the enter rises fraud schemes, and racketee i g activities, as of yet, Defe dants have eve

  been financially epri a ded to a level that offsets the i come at all cost mindset of the individ al
  Defendants, nor have the i dividual defendants ever bee made to fund thei own defense costs,
  which would likely cause a change i c iminal cor orate culture within this nation.


           Until such an act occu s, the e is no moneta y eason for a co spi ing anaging5 officer

  defenda t which would deter hei engagement in mass and broad fraud schemes, and racketeering

  activities, as the ‘persons are more ofte than ot, sheltered within the acketee ing enterprise

  itself, even du ing litigatio which does not stop the corporate fraud schemes and racketeering
  activities as the ealth of the enter ise itself is sed to delay justice, while illegally incomes a d
  unlawful p ofits are eaped with ever increasing efficiency.



                                                           Praye .

           Plaintiffs pray this Honorable Cou t this Honorable to ift its stay on discove immediately,
  an to grant the Plaintiffs any and ail relief this Ho orable Court eems ap ropriate, an which
  meets ‘the ends of justice .

         Dated November 20th, 2019,
           Respectfu lly S ubmitted.

         c
                          :Y
                            Re?5
           Erica Quinn,
           Petitione , Pro Se,                                    Petitione , P o Se.
           ERICA@3pmg,net                                         Fe eralCase@3pmg.net
           3245 Main St eet, Suite 235-329                        3245 Main Street, Suite 235-329
           Frisco, Texas, 75034,                                  F isco, Texas. 75034,
           Telephone: 940 301 9410                                Tele hone: 940 315 1156




  Brief In Support of Plaintiffs Third Amended Complaint                                            Page 23 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 35 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3600
                                      99-2 Filed 11/21/19 Page 34 of 35 PagelD #:
                                                            2647


                                                     Certificate of Service,

            I hereby certify that on November 21st, 2019,1 served a tr e and correct cop of the foregoing
   U. . Mail, postage pte aid and to Defendants legal counsel via the Court s electronic filing system upon
   the                      following:                                                            *'

             Defe dant Auto,                                       Defen ant Fire,
             State Farm Mutual Auto Ins. Co.                       St te Farm Fi e and Casu lty Co,
             1 State Farm Plaza                                    3 State Fa m Plaza
             Bloomingto , 11. 61710                                Bloomington, II 61710
             County: McLean                                        County: cLean
             Telephone: 800-782-8332                               Telephone: 309 722 2311

               efendant Tipso d                                     e en ant Smith
             C/o State Farm Mutual Auto Ins. Co.                   C/o State Farm Fire and Casualty Co.
             1 State Farm Plaza                                    1 State Farm Plaza
             B loomington, 11, 61710                               Bloomington, II. 61710
            County: McLean                                         County: McLean
            Telephone: 800-782-8332                                Telephone: 800-782-8332

            Defen ant Harbert                                      Defendant Fanrtey
            C/o State Farm. Mutual uto Ins. Co.                    C/o State Farm Fire and Casualty Co.
            1 State Farm Plaza                                     1 State Farm Plaza
            Bloomington, li, 61710                                 Bloomi gton, II. 61710
            County: McLean                                         County: McLean
            Telephone: 800-782-8332                                Tele hone: 800-782-8332

            Defen ant Wey
            C/o S te Fa m Fire and Casualty Co.
           3 State Farm Plaza
           Bloomington, II. 61710
           Co ty McLean
           Telephone: 309 722 2311



                                                                                                    \
           E ica Quin ,                                           John / vanderbol 111,
           Petitioner, Pro Se,                                    P tihone , Pro Se.
           BRlCA@3pttm.net                                     />F edera lCase@3pmg, net
           3245 Ma n Street, Suite 235-329                        3245 Main Street, Suite 235-329
           Fiasco, Texas. 75034.                                  Frisco, Texas. 75034.
           Telephone: 940 301 9410                                Telephone: 940 315 1156




 Brief in S p ort of Plaintiff s Third Amended Complaint.                                             Page 24 of 24
Case 4:19-cv-00119-SDJ-KPJ Document 134-5 Filed 04/06/20 Page 36 of 36 PageID #:
 Case 4:19-cv-00119-SDJ-KPJ Document3601
                                     99-2 Filed 11/21/19 Page 35 of 35 PagelD #:
                                      2648




                                  EXHIBIT 1

                      Plaintiffs Aid to the Court.
